   1   PHILIP S. WARDEN (SBN 54752)
        philip.warden@pillsburylaw.com
   2
       NAN MCGARRY (SBN 318677)
   3    nan.mcgarry@pillsburylaw.com
       PILLSBURY WINTHROP SHAW PITTMAN LLP
   4   Four Embarcadero Center, 22nd Floor
       San Francisco, CA 94111-5998
   5   Telephone:    415.983.1000
   6   Facsimile:    415.983.1200

   7   Attorneys for Stephen A. Finn
       and Winery Rehabilitation, LLC
   8

   9                            UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF CALIFORNIA
  10
                                      SANTA ROSA DIVISION
  11

  12
       In re                                         Case No. 17-10067-RLE
  13
                SVP,
                                                     CHAPTER 11
  14
                              Debtor.
                                                     DECLARATION OF PHILIP S. WARDEN
  15
                                                     Hearing:     January 31, 2020
  16                                                 Time:        10:00 a.m.
                                                     Place:       1300 Clay Street, Room 201
  17                                                              Oakland CA 94612
                                                     Judge:       Hon. Roger L. Efremsky
  18

  19

  20            I, Philip S. Warden, declare under penalty of perjury as follows:

  21           1.      I make this declaration in support of the Secured Creditors’ Response to Trustee’s

  22   Objection to Claims of Stephen A. Finn and Winery Rehabilitation, LLC. Unless noted otherwise,

  23   I have personal knowledge of the facts stated below and I could and would testify to the following

  24   if called as a witness to do so. I will appear at the January 31, 2020 hearing.

  25           2.      I am a partner in Pillsbury Winthrop Shaw Pittman LLP. I am based in our San

  26   Francisco office.

  27           3.      I am lead counsel of record to the Secured Creditors in this case.

  28
                                                        -1-
Case: 17-10067      Doc# 70-2      Filed: 01/13/20     Entered: 01/13/20 16:44:44           Page 1 of
                                              101                                                4824-2610-9617
   1          4.     Attached as Exhibit “A” to this Declaration is a true copy of the Notice of Trustee’s
   2   Intention to Compromise Controversy with Various Creditors and Litigants (the “Notice of
   3   Intention to Compromise”) filed on January 31, 2019 in Case No. 17-10065-RLE (the “SVC
   4   Case”) [SVC Case Dkt. No. 408].
   5          5.     Attached as Exhibit “B” to this Declaration is a true copy of the Application for
   6   Order Authorizing Trustee to Enter into Compromise with Various Creditors and Litigants (the
   7   “Compromise Motion”) filed on April 3, 2019 in the SVC Case [SVC Case Dkt. No. 422].
   8          6.     Attached as Exhibit “C” to this Declaration is a true copy of the Declaration of
   9   Aron M. Oliner in Support of Application for Order Authorizing Trustee to Enter into Compromise
  10   with Various Creditors and Litigants (the “Oliner Declaration”) filed on April 3, 2019 in the SVC
  11   Case [SVC Case Dkt. No. 422-1].
  12          7.     Attached as Exhibit “D” to this Declaration is a true copy of the Settlement
  13   Agreement entered into by and among Angelica de Vere, Teresa Sullivan, Sonyia Grabski,
  14   Elizabeth Matulich, Trinity Scott, Stephen A. Finn, Winery Rehabilitation, LLC, and Timothy W.
  15   Hoffman, chapter 11 trustee of the bankruptcy estates of SVC and SVP (the “Settlement
  16   Agreement”) filed on April 3, 2019 as Exhibit A to the Oliner Declaration in the SVC Case [SVC
  17   Case Dkt. No. 422-1, Exhibit A].
  18          8.     Attached as Exhibit “E” to this Declaration is a true copy of the Trustee’s Chapter
  19   11 Status Conference Statement (the “Status Conference Statement”) filed on May 13, 2019 in the
  20   SVC Case [SVC Case Dkt. No. 433].
  21          9.     Attached as Exhibit “F” to this Declaration is a true copy of this Court’s Order
  22   Authorizing Trustee to Enter into Compromise with Various Creditors and Litigants (the
  23 “Compromise Order”) filed on May 13, 2019 in the SVC Case [SVC Case Dkt. No. 435].

  24          10.    Attached as Exhibit “G” to this Declaration is a true copy of the Transcript of
  25 Proceedings Before The Honorable Jennifer Roger L. Efremsky, United States Bankruptcy Judge,

  26 dated May 8, 2019.

  27

  28
                                                       -2-

Case: 17-10067      Doc# 70-2     Filed: 01/13/20    Entered: 01/13/20 16:44:44        Page 2 of
                                             101                                              4824-2610-9617
   1   Dated: January 13, 2020
   2
                                             By      /s/ Philip S. Warden
   3                                               Philip S. Warden

   4

   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                      -3-

Case: 17-10067    Doc# 70-2      Filed: 01/13/20    Entered: 01/13/20 16:44:44   Page 3 of
                                            101                                       4824-2610-9617
                      EXHIBIT A

Case: 17-10067   Doc# 70-2   Filed: 01/13/20   Entered: 01/13/20 16:44:44   Page 4 of
                                        101
                       1                                     UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF CALIFORNIA
                       2                                           SANTA ROSA DIVISION
                       3

                       4     In re                                          Case No. 17-10065 RLE
                       5     SVC,                                           (Jointly Administered)
                       6                                 Debtor.            Chapter 11
                       7
                                                                            NOTICE OF TRUSTEE’S INTENTION TO
                       8                                                    COMPROMISE CONTROVERSY WITH
                                                                            VARIOUS CREDITORS AND LITIGANTS;
                       9                                                    OPPORTUNITY FOR HEARING

                      10                                                    [NO HEARING SCHEDULED]
                      11     In re
                      12     SVP,
                      13                                 Debtor.
                      14

                      15
                            TO THE DEBTORS, ALL CREDITORS, PARTIES IN INTEREST, AND THE OFFICE OF
                      16    THE UNITED STATES TRUSTEE:

                      17            PLEASE TAKE NOTICE that Timothy W. Hoffman (“Trustee”), the duly appointed,
                            qualified and acting chapter 11 trustee of the bankruptcy estates (“Estates”) of SVC and SVP
                      18    (together, “Debtors”), intends to apply for an order authorizing the Trustee to compromise the
                            Estates’ controversies with Angelica de Vere, Theresa Sullivan, Sonyia Grabski, Elizabeth
                      19    Matulich, Trinity Scott, Stephen A. Finn and Winery Rehabilitation, LLC (collectively, the
                      20    “Settling Creditors”). This notice summarizes the disputes, the terms of the proposed compromise,
                            and the procedure for objection, if any.
                      21
                                    On February 1 and 2, 2017, SVC and SVP, respectively, filed voluntary petitions for relief
                      22    in the United States Bankruptcy Court for the Northern District of California, Santa Rosa Division
                            (“Bankruptcy Court”) under the provisions of chapter 11 of the Bankruptcy Code, Case Nos.
                      23    17-10065 RLE and 17-10067 RLE (“Bankruptcy Cases”). The Debtors, which operated a winery
                            in Rutherford, California, administered the Estates as debtors in possession until the Trustee was
                      24
                            appointed on August 29, 2017.
                      25
                                    In early 2018, the Trustee, with Bankruptcy Court’s approval, sold the winery to Vite USA,
                      26    Inc. for a confidential sale price. After payment of secured claims and other costs associated with
                            the sale, the Trustee is holding net proceeds for the benefit of the Estates.
                      27

                      28
D UANE M ORRIS        LLP    DM3\5594535.5 R1034/00002                       1
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:17-10065
                       17-10067 Doc#
                                Doc#408
                                     70-2 Filed:
                                           Filed:01/31/19
                                                  01/13/20 Entered:
                                                            Entered:01/31/19
                                                                     01/13/2013:11:32
                                                                              16:44:44 Page
                                                                                        Page15ofof5
                                                       101
                       1            Five former employees of SVC have filed proofs of claim totaling $9,055,560: Angelica de
                            Vere ($3,822,060), Theresa Sullivan ($1,717,000), Sonyia Grabski ($2,019,500), Elizabeth
                       2    Matulich ($1,012,000), and Trinity Scott ($485,000) (collectively, the “Former Employees” or
                       3    “Former Employee Claims” as applicable). The Former Employee Claims are tied to the claims
                            these individuals are asserting in the Napa County Action (as defined and discussed below).
                       4
                                     In addition, Stephen A. Finn and his company Winery Rehabilitation LLC (together, the
                       5    “Finn Parties”) assert claims against the Estates for indemnification of attorneys’ fees and expenses
                            (in the amounts of $516,097.44 and $247,970.82, respectively) and other unliquidated amounts that
                       6    have been or may be incurred in both the District Court Action (as defined below) and the
                            Bankruptcy Cases (together, the “Finn Claims”). The Finn Claims are predicated upon the terms
                       7
                            of (i) certain prepetition loan documents entered into with the Debtors, (ii) the terms of SVC’s
                       8    bylaws, (iii) an indemnification agreement entered into between Finn and SVC, (iv) applicable
                            California state law, and (v) Siegel v. Federal Home Loan Mortgage Corp., 143 F.3d 525 (9th Cir.
                       9    1998).
                      10            In addition to the Former Employee Claims and the Finn Claims, there are three pending
                            lawsuits involving most of the Settling Creditors. The first is an adversary proceeding the Debtors
                      11
                            filed against Finn and Angelica de Vere (“de Vere”) prior to the Trustee’s appointment, entitled
                      12    SVC v. Finn, A.P. No. 17-01023 (the “Adversary Proceeding”). The Adversary Proceeding has
                            been reassigned to the U.S. District Court for the Northern District of California for consideration
                      13    together with the second pending lawsuit, Sullivan v. Finn, Case No. 3:17-cv-05799-WHO
                            (“District Court Action”). The District Court Action was commenced against Finn and another of
                      14    his companies, Trust Company of America, Inc., by Kelleen and Ross Sullivan (together, the
                            “Sullivans”), two members of the Sullivan Family that formerly owned the winery. Broadly
                      15
                            speaking, the Estates in the Adversary Proceeding and the Sullivans in the District Court Action
                      16    assert claims against the respective defendants for alleged breaches of their fiduciary duties while
                            Finn was a partner of SVP and a controlling shareholder of SVC, and de Vere was an officer of
                      17    SVC.
                      18            The Former Employees filed the third pending lawsuit against the Sullivans and SVC
                            prepetition, in Napa County Superior Court, Case No. 26-67976 (“Napa County Action”), asserting
                      19    a variety of claims, including labor code violations, wrongful termination, and breach of contract.
                      20    The Estates filed a cross-complaint against de Vere in the Napa County Action which mirrors the
                            allegations made in the Adversary Proceeding. With Bankruptcy Court approval, the Trustee has
                      21    hired state court counsel to defend SVC, and prosecute counter-claims in the Napa County Action.
                            In addition, insurance defense counsel is representing the Estates.
                      22
                                    Over a period of several months, with the assistance of the Bankruptcy Court and a
                      23    bankruptcy judge who volunteered his time to serve as mediator, and, separately, through mediation
                      24    at JAMS, the Trustee worked very hard to try to bring all parties to the table and reach a global
                            resolution of all claims, including any non-derivative claims the Sullivans assert against Finn.
                      25    During that time, the Trustee kept the Court and parties apprised of his efforts to broker a global
                            settlement. Unfortunately, a global settlement is not possible at this time. Thus, the Trustee has
                      26    negotiated a compromise involving all principal parties in the Bankruptcy Cases save for the
                            Sullivans.
                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                        2
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:17-10065
                       17-10067 Doc#
                                Doc#408
                                     70-2 Filed:
                                           Filed:01/31/19
                                                  01/13/20 Entered:
                                                            Entered:01/31/19
                                                                     01/13/2013:11:32
                                                                              16:44:44 Page
                                                                                        Page26ofof5
                                                       101
                       1           The terms of the compromise are described below. However, for sake of clarity and
                            avoidance of doubt, the proposed compromise does not resolve claims between the Finn Parties
                       2    and the Sullivans. The terms of the compromise are as follows:
                       3
                                    Upon entry of a final order approving this compromise, the Former Employee Claims will
                       4    be withdrawn with prejudice. The Napa County Action (including the Estates’ Cross-Complaint
                            against de Vere) will be dismissed with prejudice. All of the Parties to the Napa County Action
                       5    will execute a release of any and all claims against each other, including a waiver of § 1542 of the
                            California Civil Code, and will bear their own attorneys’ fees and costs.
                       6
                                    Moreover, the Finn Claims will be subordinated to all trade debt claims reflected in the
                       7    Debtors’ schedules and proofs of claim currently on file in the Bankruptcy Cases, to the extent such
                       8    claims are allowed. Finn will undertake full responsibility to completely resolve the Former
                            Employee Claims without increasing the Finn Claims, i.e., Finn will not seek indemnification from
                       9    the Estates for sums paid to resolve the Former Employee Claims, or expenses incurred in resolving
                            these claims. However, the Finn Claims are not being liquidated or otherwise resolved and settled
                      10    as part of this compromise.
                      11            The Trustee, on behalf of the Estates, will dismiss all of the Estates’ claims against the Finn
                      12    Parties and de Vere in the District Court Action with prejudice. The Estates will execute a release
                            of any and all claims against the Finn Parties, including a waiver of § 1542 of the California Civil
                      13    Code. However, the Sullivans’ claims against Finn and Trust Company of American, Inc. in the
                            District Court Action will not be dismissed and are not being released as part of this compromise.
                      14
                                     The Trustee believes this compromise is in the best interest of creditors and the Estates. In
                      15    making this determination, the Trustee took into account (1) the probability of success in the
                            litigation; (2) the difficulties, if any, to be encountered in the matter of collection; (3) the
                      16
                            complexity of the litigation involved, and the expense, inconvenience and delay necessarily
                      17    attending it; and (4) the paramount interest of creditors (collectively, the “A&C Factors”). In re
                            A&C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986).
                      18
                                     Probability of Success. This factor supports the proposed compromise. As an initial matter,
                      19    the Trustee believes the Estates are solvent. In other words, funds in the Estates should be sufficient
                            to pay all claims in full. The Settling Creditors’ claims and defenses, and those held by the Estates,
                      20    if litigated to conclusion are hard to quantify and predict. There is great uncertainty as to the
                      21    ultimate outcomes. The Court is well familiar with the docket, but among other things, the Former
                            Employee Claims have been amended from time-to-time, their former counsel has been disqualified
                      22    by Order of the Court, and the same claims asserted in the Bankruptcy Cases are heading to trial in
                            the Napa County Action. Meanwhile, in the Adversary Proceeding and District Court Action, the
                      23    Estates will be forced to continue incurring expenses prosecuting their claims against Finn and de
                            Vere. If Finn were ultimately to prevail in the District Court Action and obtain a defense verdict,
                      24
                            he would assert his alleged entitlement to indemnification for his accruing attorneys’ fees and costs,
                      25    which would inflate his claim substantially higher than it is now. In short, there are unforeseeable
                            twists and turns in these disputes, and the Trustee cannot realistically advise the Court that the
                      26    Estates’ success is probable, much less predictable.

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                         3
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:17-10065
                       17-10067 Doc#
                                Doc#408
                                     70-2 Filed:
                                           Filed:01/31/19
                                                  01/13/20 Entered:
                                                            Entered:01/31/19
                                                                     01/13/2013:11:32
                                                                              16:44:44 Page
                                                                                        Page37ofof5
                                                       101
                       1            Difficulties in Collection. The difficulty in ultimately collecting against Finn is uncertain
                            in one respect. While the Trustee believes that Finn can respond, in funds, to any judgment, the
                       2    Trustee is absolutely certain that Finn will exhaust any and all available appeals, motions for
                       3    reconsideration and the like in the event the District Court rules against Finn. This will drive up
                            fees substantially. The Estates’ ability to collect on a potential judgment against de Vere is
                       4    unknown. With respect to the Former Employee claims, this factor is neutral because the Estates
                            are not asserting claims against the Former Employees. Rather, if this compromise is approved,
                       5    there will be over $9 million in unsecured claims withdrawn from the Estates.
                       6              Complexity, Delay and Expense of Litigation. This factor strongly supports the proposed
                            compromise. At present, absent a compromise, the Napa County Action will continue to proceed
                       7
                            to trial, judgment, and any appeals that follow. The District Court Action will proceed on a similar
                       8    track. Given the history between the Settling Creditors and the Sullivans, the Trustee believes it
                            will take many years to fully and finally resolve these disputes, all at great cost and significant
                       9    delay to the Estates. Moreover, in the Napa County Action, coverage counsel may discontinue its
                            defense on behalf of the Estates.
                      10
                                    Paramount Interest of Creditors. This factor also strongly supports the proposed
                      11
                            compromise. When approved by this Bankruptcy Court, the compromise will result in the
                      12    withdrawal of over $9 million of unsecured claims in the Bankruptcy Cases. It will also resolve
                            the Napa County Action and Adversary Proceeding in full, while resolving all the Estates’ claims
                      13    in the District Court Action. With these disputes fully and finally resolved, the Trustee will be in
                            a position to either proceed with a structured dismissal, or, more likely, a simple Chapter 11 plan.
                      14    In either instance, this compromise will benefit creditors in that the intractable disputes between
                            the Estates and the Settling Creditors will be resolved, clearing the way for an orderly conclusion
                      15
                            to these cases.
                      16
                                    PLEASE TAKE FURTHER NOTICE that the Trustee intends to apply to the
                      17    above-entitled Court for an order approving this compromise. Bankruptcy Local Rule 9014 of the
                            United States Bankruptcy Court for the Northern District of California prescribes the procedures
                      18    to be followed in the event that you have an objection to the compromise as proposed. To that
                            end:
                      19
                                    Any objection to the requested relief, or a request for hearing on the matter, must be
                      20
                            filed and served upon the initiating party within 21 days of mailing the notice;
                      21
                                 Any objection or request for a hearing must be accompanied by any declarations or
                      22    memoranda of law any requesting party wishes to present in support of its position;

                      23          If there is no timely objection to the requested relief or a request for hearing, the court
                            may enter an order granting the relief by default.
                      24
                                    In the event of a timely objection or request for hearing, the initiating party will give
                      25
                            at least seven days written notice of the hearing to the objecting or requesting party, and to
                      26    any trustee or committee appointed in the case.

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                        4
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:17-10065
                       17-10067 Doc#
                                Doc#408
                                     70-2 Filed:
                                           Filed:01/31/19
                                                  01/13/20 Entered:
                                                            Entered:01/31/19
                                                                     01/13/2013:11:32
                                                                              16:44:44 Page
                                                                                        Page48ofof5
                                                       101
                       1            Any objections or requests for hearing should be filed with the United States Bankruptcy
                            Court, 99 South “E” Street, Santa Rosa, California 95404. A copy of the objection should be
                       2    served on the Office of the United States Trustee and counsel for the Trustee at the address shown
                       3    below. The Office of the United States Trustee is located at 450 Golden Gate Avenue, 5th Floor,
                            Suite #05-0153, San Francisco, California 94102. For further information regarding the foregoing,
                       4    please contact counsel for the Trustee at the address shown below.

                       5
                             Dated: January 31, 2019                          DUANE MORRIS LLP
                       6

                       7                                                      By: /s/ Aron M. Oliner (152373)
                                                                                 ARON M. OLINER
                       8                                                         DUANE MORRIS LLP
                                                                                 One Market Plaza
                       9
                                                                                 Spear Street Tower, Suite 2200
                      10                                                         San Francisco, California 94105-1127
                                                                                 Telephone: (415) 957-3000
                      11                                                         Facsimile: (415) 957-3001
                                                                                 Email: roliner@duanemorris.com
                      12                                                         Attorneys for Chapter 11 Trustee
                                                                                 TIMOTHY W. HOFFMAN
                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                       5
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:17-10065
                       17-10067 Doc#
                                Doc#408
                                     70-2 Filed:
                                           Filed:01/31/19
                                                  01/13/20 Entered:
                                                            Entered:01/31/19
                                                                     01/13/2013:11:32
                                                                              16:44:44 Page
                                                                                        Page59ofof5
                                                       101
                      EXHIBIT B

Case: 17-10067   Doc# 70-2   Filed: 01/13/20 Entered: 01/13/20 16:44:44   Page 10
                                       of 101
                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com

                       6    Counsel for Chapter 11 Trustee
                            TIMOTHY W. HOFFMAN
                       7

                       8

                       9                                     UNITED STATES BANKRUPTCY COURT

                      10                                     NORTHERN DISTRICT OF CALIFORNIA

                      11                                           SANTA ROSA DIVISION
                      12
                            In re                                               Case No. 17-10065 RLE
                      13
                            SVC,                                                (Jointly Administered)
                      14
                                                        Debtor.                 Chapter 11
                      15
                                                                                APPLICATION FOR ORDER
                      16                                                        AUTHORIZING TRUSTEE TO ENTER
                                                                                INTO COMPROMISE WITH VARIOUS
                      17                                                        CREDITORS AND LITIGANTS
                      18                                                        Date: May 8, 2019
                                                                                Time: 2:00 p.m.
                      19                                                        Place: 1300 Clay Street, Room 201
                                                                                       Oakland, CA 94612
                      20
                                                                                Judge: The Hon. Roger L. Efremsky
                      21

                      22    In re
                      23    SVP,
                      24
                                                        Debtor.
                      25

                      26              Timothy W. Hoffman (“Trustee”), the duly appointed, qualified and acting chapter 11
                      27
                            trustee of the bankruptcy estates (“Estates”) of SVC and SVP (together, “Debtors”) respectfully
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                       1
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page111
                                                                                                   of
                                                          of10
                                                            101
                       1    applies for entry of an order authorizing the Trustee to enter into a compromise with Angelica de
                       2    Vere, Teresa Sullivan, Sonyia Grabski, Elizabeth Matulich, Trinity Scott, Stephen A. Finn and
                       3
                            Winery Rehabilitation, LLC (collectively, the “Settling Creditors”), as follows:
                       4
                                      1.        On February 1 and 2, 2017, SVC and SVP, respectively, filed voluntary petitions
                       5
                            for relief in the United States Bankruptcy Court for the Northern District of California, Santa
                       6

                       7    Rosa Division (“Bankruptcy Court”) under the provisions of chapter 11 of the Bankruptcy Code,

                       8    Case Nos. 17-10065 RLE and 17-10067 RLE (“Bankruptcy Cases”).

                       9              2.        The Debtors, which operated a winery in Rutherford, California, administered the
                      10
                            Estates as debtors in possession until the Trustee was appointed on August 29, 2017.
                      11
                                      3.        In early 2018, the Trustee, with Bankruptcy Court approval, sold the winery to
                      12
                            Vite USA, Inc. for a confidential sale price. After payment of secured claims and other costs
                      13
                            associated with the sale, the Trustee is holding net proceeds for the benefit of the Estates.
                      14

                      15              4.        Five former employees of SVC have filed proofs of claim totaling $9,055,560:

                      16    Angelica de Vere ($3,822,060), Theresa Sullivan ($1,717,000), Sonyia Grabski ($2,019,500),
                      17    Elizabeth Matulich ($1,012,000), and Trinity Scott ($485,000) (collectively, the “Former
                      18
                            Employees” or “Former Employee Claims” as applicable).
                      19
                                      5.        The Former Employee Claims are tied to the claims these individuals are asserting
                      20
                            in the Napa County Action (as defined and discussed below).
                      21

                      22              6.        In addition, Stephen A. Finn and his company Winery Rehabilitation LLC

                      23    (together, the “Finn Parties”) assert claims against the Estates for indemnification of attorneys’

                      24    fees and expenses (in the amounts of $516,097.44 and $247,970.82, respectively) and other
                      25    unliquidated amounts that have been or may be incurred in both the District Court Action (as
                      26
                            defined below) and the Bankruptcy Cases (together, the “Finn Claims”).
                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                           2
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page212
                                                                                                   of
                                                          of10
                                                            101
                       1              7.        The Finn Claims are predicated upon the terms of (i) certain prepetition loan
                       2    documents entered into with the Debtors, (ii) the terms of SVC’s bylaws, (iii) an indemnification
                       3
                            agreement entered into between Finn and SVC, (iv) applicable California state law, and (v)
                       4
                            Siegel v. Federal Home Loan Mortgage Corp., 143 F.3d 525 (9th Cir. 1998).
                       5
                                      8.        In addition to the Former Employee Claims and the Finn Claims, there are three
                       6

                       7    pending lawsuits involving most of the Settling Creditors.

                       8              9.        The first is an adversary proceeding the Debtors filed against Finn and Angelica

                       9    de Vere (“de Vere”) prior to the Trustee’s appointment, entitled SVC v. Finn, A.P. No. 17-01023
                      10
                            (the “Adversary Proceeding”).
                      11
                                      10.       The Adversary Proceeding has been reassigned to the U.S. District Court for the
                      12
                            Northern District of California for consideration together with the second pending lawsuit,
                      13
                            Sullivan v. Finn, Case No. 3:17-cv-05799-WHO (“District Court Action”).
                      14

                      15              11.       The District Court Action was commenced against Finn and another of his

                      16    companies, Trust Company of America, Inc., by Kelleen and Ross Sullivan (together, the
                      17    “Sullivans”), two members of the Sullivan Family that formerly owned the winery.
                      18
                                      12.       Broadly speaking, the Estates in the Adversary Proceeding and the Sullivans in
                      19
                            the District Court Action assert claims against the respective defendants for alleged breaches of
                      20
                            their fiduciary duties while Finn was a partner of SVP and a controlling shareholder of SVC, and
                      21

                      22    de Vere was an officer of SVC.

                      23              13.       The Former Employees filed the third pending lawsuit against the Sullivans and

                      24    SVC prepetition, in Napa County Superior Court, Case No. 26-67976 (“Napa County Action”),
                      25    asserting a variety of claims, including labor code violations, wrongful termination, and breach
                      26
                            of contract. SVC filed a cross-complaint against de Vere in the Napa County Action which
                      27
                            mirrors the allegations made in the Adversary Proceeding.
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                           3
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page313
                                                                                                   of
                                                          of10
                                                            101
                       1               14.       With Bankruptcy Court approval, the Trustee hired state court counsel to defend
                       2    SVC and prosecute counter-claims in the Napa County Action. In addition, insurance defense
                       3
                            counsel is representing the Estates.
                       4
                                       15.       Over a period of several months, with the assistance of the Bankruptcy Court and
                       5
                            a bankruptcy judge who volunteered his time to serve as mediator, and, separately, through
                       6

                       7    mediation at JAMS, the Trustee worked very hard to try to bring all parties to the table and reach

                       8    a global resolution of all claims, including any non-derivative claims the Sullivans assert against

                       9    Finn. During that time, the Trustee kept the Court and parties apprised of his efforts to broker a
                      10
                            global settlement.
                      11
                                       16.       Unfortunately, a global settlement is not possible at this time. Thus, the Trustee
                      12
                            has negotiated a compromise involving all principal parties in the Bankruptcy Cases save for the
                      13
                            Sullivans.
                      14

                      15               17.       The terms of the compromise are described below. However, for sake of clarity

                      16    and avoidance of doubt, the proposed compromise does not resolve claims between the Finn
                      17    Parties and the Sullivans. The terms of the compromise are as follows:
                      18
                                             •   Upon entry of a final order approving this compromise, the Former Employee
                      19
                                                 Claims will be withdrawn with prejudice. The Napa County Action (including
                      20
                                                 the Estates’ Cross-Complaint against de Vere) will be dismissed with prejudice. 1
                      21

                      22                         The Estates and Former Employees will execute a release of any and all claims

                      23                         against each other, including a waiver of § 1542 of the California Civil Code, and

                      24                         will bear their own attorneys’ fees and costs.
                      25
                                             •   The Finn Claims will be subordinated to all trade debt claims reflected in the
                      26
                                                 Debtors’ schedules and proofs of claim currently on file in the Bankruptcy Cases,
                      27
                            1
                                The Former Employees’ claims against the Sullivans will be dismissed without prejudice.
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                                 4
   SAN FRA NCI S CO
                                 APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                            VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page414
                                                                                                   of
                                                          of10
                                                            101
                       1                        to the extent such claims are allowed. Finn will undertake full responsibility to
                       2                        completely resolve the Former Employee Claims without increasing the Finn
                       3
                                                Claims, i.e., Finn will not seek indemnification from the Estates for sums paid to
                       4
                                                resolve the Former Employee Claims, or expenses incurred in resolving these
                       5
                                                claims.   However, the Finn Claims will not be subordinated to a scheduled
                       6

                       7                        intercompany receivable owed by SVC to SVP in the mount of $1,046,826, and

                       8                        will not be liquidated or otherwise resolved and settled as part of this

                       9                        compromise.
                      10
                                            •   The Trustee, on behalf of the Estates, will dismiss all of the Estates’ claims
                      11
                                                against the Finn Parties and de Vere in the Adversary Proceeding (now pending
                      12
                                                before the District Court) with prejudice. The Estates will execute a release of
                      13
                                                any and all claims against the Finn Parties, including a waiver of § 1542 of the
                      14

                      15                        California Civil Code. However, the Sullivans’ claims against Finn and Trust

                      16                        Company of American, Inc. in the District Court Action will not be dismissed and
                      17                        are not being released as part of this compromise.
                      18
                                      18.       The Trustee believes that this settlement is in the best interest of creditors and the
                      19
                            Estate. In making this determination, the Trustee took into account (1) the probability of success
                      20
                            in the litigation; (2) the difficulties, if any, to be encountered in the matter of collection; (3) the
                      21

                      22    complexity of the litigation involved, and the expense, inconvenience and delay necessarily

                      23    attending it; and (4) the paramount interest of creditors. In re A&C Properties, 784 F.2d 1377,

                      24    1381 (9th Cir. 1986).
                      25              19.       Probability of Success. This factor supports the proposed compromise. As an
                      26
                            initial matter, the Trustee believes the Estates are solvent. In other words, funds in the Estates
                      27
                            should be sufficient to pay all claims in full. The Settling Creditors’ claims and defenses, and
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                             5
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page515
                                                                                                   of
                                                          of10
                                                            101
                       1    those held by the Estates, if litigated to conclusion are hard to quantify and predict. There is
                       2    great uncertainty as to the ultimate outcomes. The Court is well familiar with the docket, but
                       3
                            among other things, the Former Employee Claims have been amended from time-to-time, their
                       4
                            former counsel has been disqualified by Order of the Court, and the same claims asserted in the
                       5
                            Bankruptcy Cases are heading to trial in the Napa County Action. Meanwhile, in the Adversary
                       6

                       7    Proceeding, the Estates will be forced to continue incurring expenses prosecuting their claims

                       8    against Finn and de Vere. If Finn were ultimately to prevail in the District Court Action and

                       9    obtain a defense verdict, he would assert his alleged entitlement to indemnification for his
                      10
                            accruing attorneys’ fees and costs, which would inflate his claim substantially higher than it is
                      11
                            now. In short, there are unforeseeable twists and turns in these disputes, and the Trustee cannot
                      12
                            realistically advise the Court that the Estates’ success is probable, much less predictable.
                      13
                                      20.       Difficulties in Collection. The difficulty in ultimately collecting against Finn is
                      14

                      15    uncertain in one respect. While the Trustee believes that Finn can respond, in funds, to any

                      16    judgment, the Trustee is absolutely certain that Finn will exhaust any and all available appeals,
                      17    motions for reconsideration and the like in the event the District Court rules against Finn. This
                      18
                            will drive up fees substantially. The Estates’ ability to collect on a potential judgment against de
                      19
                            Vere is unknown. With respect to the Former Employee claims, this factor is neutral because the
                      20
                            Estates are not asserting claims against the Former Employees. Rather, if this compromise is
                      21

                      22    approved, there will be over $9 million in unsecured claims withdrawn from the Estates.

                      23              21.       Complexity, Delay and Expense of Litigation. This factor strongly supports the

                      24    proposed compromise. At present, absent a compromise, the Napa County Action will continue
                      25    to proceed to trial, judgment, and any appeals that follow. The District Court Action will
                      26
                            proceed on a similar track. Given the history between the Settling Creditors and the Sullivans,
                      27
                            the Trustee believes it will take many years to fully and finally resolve these disputes, all at great
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                            6
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page616
                                                                                                   of
                                                          of10
                                                            101
                       1    cost and significant delay to the Estates. Moreover, in the Napa County Action, coverage
                       2    counsel may discontinue its defense on behalf of the Estates.
                       3
                                      22.       Paramount Interest of Creditors. This factor also strongly supports the proposed
                       4
                            compromise. When approved by this Bankruptcy Court, the compromise will result in the
                       5
                            withdrawal of over $9 million of unsecured claims in the Bankruptcy Cases. It will also resolve
                       6

                       7    the Napa County Action and Adversary Proceeding in full. With these disputes fully and finally

                       8    resolved, the Trustee will be in a position to either proceed with a structured dismissal, or, more

                       9    likely, a simple Chapter 11 plan. In either instance, this compromise will benefit creditors in that
                      10
                            the intractable disputes between the Estates and the Settling Creditors will be resolved, clearing
                      11
                            the way for an orderly conclusion to these cases.
                      12
                                      23.       On January 31, 2019, the Trustee caused his Notice of Trustee’s Intention to
                      13
                            Compromise Controversy with Various Creditors and Litigants; Opportunity for Hearing (the
                      14

                      15    “Notice”) to be served upon the Debtors and all creditors and parties in interest in this case. A

                      16    true and correct copy of the Notice, together with certificate of service and confirmation of
                      17    electronic filing, is attached to the Declaration of Aron M. Oliner (“Oliner Declaration”)
                      18
                            submitted herewith.
                      19
                                      24.       Pursuant to the terms of the Notice and Bankruptcy Local Rule 9014-1(b), the last
                      20
                            date to object and/or request a hearing with respect to the matters contained therein was February
                      21

                      22    21, 2019.

                      23              25.       Before this deadline expired, the Sullivans’ counsel requested an extension to

                      24    object to the Notice. The Trustee consented to extend the Sullivans’ objection deadline through
                      25    March 13, 2019.
                      26
                            ///
                      27
                            ///
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                           7
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page717
                                                                                                   of
                                                          of10
                                                            101
                       1                                        Sullivans’ Response to the Notice
                       2              26.       On March 13, 2019, the Sullivans filed a response to the Notice [Docket No. 417]
                       3
                            (“Response”).           An unexecuted copy of the parties’ settlement agreement (“Settlement
                       4
                            Agreement”), which Trustee’s counsel provided to the Sullivans’ counsel, is attached to the
                       5
                            Response.
                       6

                       7              27.       The Response raises three points, and requests that the proposed compromise be

                       8    set for hearing.

                       9              28.       First, the Response contends, or at least suggests, that the compromise should not
                      10
                            be approved because the Former Employees are not releasing claims against the Sullivans. The
                      11
                            Sullivans, who are not parties to the Settlement Agreement, indeed are not receiving any releases
                      12
                            under the Settlement Agreement. There is nothing objectionable about that, and, contrary to
                      13
                            footnote 2 in the Response, approval of the compromise should not be made contingent upon the
                      14

                      15    Former Employees and Sullivans entering into a side agreement to release claims against one

                      16    another. Any settlement between the Former Employees and Sullivans is between them and does
                      17    not involve the Estates.
                      18
                                      29.       Second, the Response questions whether, under the terms of the Settlement
                      19
                            Agreement, the Buchalter law firm (“Buchalter”) will receive a release from the Estates.
                      20
                            Buchalter previously represented the Debtors, and, by order of this Court, was disqualified from
                      21

                      22    representing the Former Employees in the Bankruptcy Cases due to the conflict of interest. It is

                      23    not the Trustee’s intention to release any claims against Buchalter. In order to resolve any

                      24    ambiguity, the Trustee proposes that the order approving this compromise clarify that Buchalter
                      25    and its attorneys will not receive a release of claims from the Estates. The Trustee does not
                      26
                            believe that either Finn or the Former Employees will object to inclusion of this language in the
                      27
                            order.
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                            8
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page818
                                                                                                   of
                                                          of10
                                                            101
                       1              30.       Third, the Response questions whether, under the Settlement Agreement, the Finn
                       2    Claims are being liquidated or are otherwise immune from challenge.                 The Settlement
                       3
                            Agreement, however, makes clear that the Finn Claims are not being liquidated or otherwise
                       4
                            resolved under the Settlement Agreement, and that the settling parties reserve all rights vis-à-vis
                       5
                            the Finn Claims. See Settlement Agreement at ¶ 2.
                       6

                       7                            Areas of Dispute over Form of Order Approving Compromise

                       8              31.       Both Finn’s counsel and the Sullivans’ counsel requested to review and comment

                       9    on the proposed order approving the compromise. Trustee’s counsel forwarded the proposed
                      10
                            order to both counsel, and spent considerable time attempting to come up with language in the
                      11
                            order that was mutually agreeable to both. Unfortunately, despite Trustee’s counsel’s efforts,
                      12
                            this was not possible. Accordingly, the Trustee has set the matter for hearing.
                      13
                                      32.       The areas of dispute over the form of order appear involve two areas:         (i)
                      14

                      15    preservation of rights to challenge the Finn Claims, and (ii) the potential release of the Sullivans’

                      16    claims against Finn (as opposed to the Estates’ claims against Finn).
                      17              33.       With respect to the first area of dispute, as discussed, paragraph 2 of the
                      18
                            Settlement Agreement states unambiguously that the Finn Claims are not “being liquidated or
                      19
                            otherwise resolved” by the Settlement Agreement, and that the settling parties “reserve all rights”
                      20
                            as to the Finn Claims. The Trustee does not believe that any further clarification in the order is
                      21

                      22    required.

                      23              34.       As to the second area of dispute, paragraph 8(b) of the Settlement Agreement

                      24    makes clear that the Estates are only releasing claims held by the Estates, and are not releasing
                      25    claims held directly and exclusively by the Sullivans. Simply put, the Trustee is releasing the
                      26
                            Estates’ claims against the Finn Parties and Former Employees, nothing more or less. The
                      27
                            language in the Settlement Agreement makes that clear. The Trustee is not releasing any claims
                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                          9
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case:
                      Case: 17-10065
                            17-10067 Doc#
                                     Doc# 422
                                          70-2 Filed:
                                                Filed:04/03/19
                                                       01/13/20 Entered:
                                                                 Entered:04/03/19
                                                                          01/13/2012:46:44
                                                                                   16:44:44 Page
                                                                                             Page919
                                                                                                   of
                                                          of10
                                                            101
                       1    that are not property of the Estates. Indeed, the Trustee does he have the ability to release claims
                       2    that are not estate property.
                       3
                                      35.       Other than as discussed above, neither the Trustee nor his counsel of record,
                       4
                            Duane Morris LLP, have received notice of any objection to the compromise as proposed, or any
                       5
                            request for hearing, and more than twenty-one days have elapsed since the Notice was served.
                       6

                       7              36.       With respect to the withdrawal with prejudice of the Former Employees’ claims,

                       8    paragraph of 1 of the Settlement Agreement (Exhibit A to the Oliner Declaration) provides:

                       9    “Withdrawal of Former Employee Claims. Claim Nos. 5, 6, 7, 8, 9 and 17 (collectively, the
                      10
                            ‘Former Employee Claims’) filed by the Former Employees shall be withdrawn with prejudice.
                      11
                            The Bankruptcy Court’s order approving this settlement may provide for withdrawal of the
                      12
                            Former Employee Claims with prejudice.”
                      13
                                      37.       Accordingly, the proposed order submitted for approval of this compromise will
                      14

                      15    provide for the withdrawal with prejudice of Claim Nos. 5, 6, 7, 8, 9 and 17 in SVC’s claims

                      16    register, as set forth above and in the Settlement Agreement. It does not appear that Finn or the
                      17    Settling Creditors object to these provisions in the form of order.
                      18
                                      WHEREFORE, the Trustee respectfully requests that this Court enter an order
                      19
                            authorizing the Trustee to enter into the compromise described hereinabove.
                      20

                      21    Dated: April 3, 2019                                   DUANE MORRIS LLP
                      22
                                                                                   By: /s/ Aron M. Oliner (#152373)
                      23                                                               ARON M. OLINER
                                                                                       Attorneys for Chapter 11 Trustee
                      24                                                               TIMOTHY W. HOFFMAN
                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5625132.2 R1034/00002                         10
   SAN FRA NCI S CO
                               APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO COMPROMISE WITH
                                          VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                  Case:
                   Case:17-10065
                         17-10067 Doc#
                                   Doc#422
                                        70-2 Filed:
                                               Filed:04/03/19
                                                      01/13/20 Entered:
                                                                Entered:04/03/19
                                                                         01/13/2012:46:44
                                                                                  16:44:44 Page
                                                                                            Page1020of
                                                         of10
                                                            101
                      EXHIBIT C

Case: 17-10067   Doc# 70-2   Filed: 01/13/20 Entered: 01/13/20 16:44:44   Page 21
                                       of 101
                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                            One Market Plaza
                       3    Spear Street Tower, Suite 2200
                            San Francisco, CA 94105-1127
                       4    Telephone: (415) 957-3000
                            Facsimile: (415) 957-3001
                       5    Email: gheaton@duanemorris.com

                       6    Counsel for Chapter 11 Trustee
                            TIMOTHY W. HOFFMAN
                       7

                       8

                       9                                     UNITED STATES BANKRUPTCY COURT

                      10                                     NORTHERN DISTRICT OF CALIFORNIA

                      11                                           SANTA ROSA DIVISION
                      12
                            In re                                               Case No. 17-10065 RLE
                      13
                            SVC,                                                (Jointly Administered)
                      14

                      15                                Debtor.                 Chapter 11

                      16                                                        DECLARATION OF ARON M. OLINER
                                                                                IN SUPPORT OF APPLICATION FOR
                      17                                                        ORDER AUTHORIZING TRUSTEE TO
                                                                                ENTER INTO COMPROMISE WITH
                      18                                                        VARIOUS CREDITORS AND
                                                                                LITIGANTS
                      19
                                                                                Date: May 8, 2019
                      20                                                        Time: 2:00 p.m.
                                                                                Place: 1300 Clay Street, Room 201
                      21                                                               Oakland, CA 94612
                                                                                Judge: The Hon. Roger L. Efremsky
                      22
                            In re
                      23
                            SVP,
                      24
                                                        Debtor.
                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                       1
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                                  COMPROMISE WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case: 17-10067
                            17-10065           Doc# 70-2
                                                    422-1 Filed:
                                                           Filed:01/13/20
                                                                  04/03/19 Entered:
                                                                            Entered:01/13/20
                                                                                     04/03/1916:44:44
                                                                                              12:46:44 Page
                                                                                                        Page22
                                                                                                             1
                                                                    of
                                                                     of101
                                                                        36
                       1              I, Aron M. Oliner, declare:
                       2              1.        I am an attorney at law duly licensed to practice before this Court, and am a
                       3
                            partner in the law firm of Duane Morris LLP, counsel to Timothy W. Hoffman (“Trustee”), the
                       4
                            duly appointed, qualified and acting chapter 7 trustee of the bankruptcy estates (“Estates”) of
                       5
                            SVC and SVP (together, “Debtors”). The matters stated below are made and based upon my
                       6

                       7    personal knowledge, except for those matters stated upon information and belief, and as to those

                       8    matters I believe them to be true. If called as a witness, I could and would competently testify to

                       9    the matters set forth below.
                      10
                                      2.        I submit this declaration in support of the Application for Entry of Order
                      11
                            Authorizing Trustee to Enter into Compromise with Various Creditors and Litigants
                      12
                            (“Application”), filed herewith.
                      13
                                      3.        I am familiar with the compromise described herein and the underlying facts
                      14

                      15    related to the same.

                      16              4.        On February 1 and 2, 2017, SVC and SVP, respectively, filed voluntary petitions
                      17    for relief in the United States Bankruptcy Court for the Northern District of California, Santa
                      18
                            Rosa Division (“Bankruptcy Court”) under the provisions of chapter 11 of the Bankruptcy Code,
                      19
                            Case Nos. 17-10065 RLE and 17-10067 RLE (“Bankruptcy Cases”).
                      20
                                      5.        The Debtors, which operated a winery in Rutherford, California, administered the
                      21

                      22    Estates as debtors in possession until the Trustee was appointed on August 29, 2017.

                      23              6.        In early 2018, the Trustee, with Bankruptcy Court’s approval, sold the winery to

                      24    Vite USA, Inc. for a confidential sale price. After payment of secured claims and other costs
                      25    associated with the sale, the Trustee is holding net proceeds for the benefit of the Estates.
                      26
                                      7.        Five former employees of SVC have filed proofs of claim totaling $9,055,560:
                      27
                            Angelica de Vere ($3,822,060), Theresa Sullivan ($1,717,000), Sonyia Grabski ($2,019,500),
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                           2
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                                  COMPROMISE WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case: 17-10067
                            17-10065           Doc# 70-2
                                                    422-1 Filed:
                                                           Filed:01/13/20
                                                                  04/03/19 Entered:
                                                                            Entered:01/13/20
                                                                                     04/03/1916:44:44
                                                                                              12:46:44 Page
                                                                                                        Page23
                                                                                                             2
                                                                    of
                                                                     of101
                                                                        36
                       1    Elizabeth Matulich ($1,012,000), and Trinity Scott ($485,000) (collectively, the “Former
                       2    Employees” or “Former Employee Claims” as applicable).
                       3
                                      8.        The Former Employee Claims are tied to the claims these individuals are asserting
                       4
                            in the Napa County Action (as defined and discussed below).
                       5
                                      9.        In addition, Stephen A. Finn and his company Winery Rehabilitation LLC
                       6

                       7    (together, the “Finn Parties”) assert claims against the Estates for indemnification of attorneys’

                       8    fees and expenses (in the amounts of $516,097.44 and $247,970.82, respectively) and other

                       9    unliquidated amounts that have been or may be incurred in both the District Court Action (as
                      10
                            defined below) and the Bankruptcy Cases (together, the “Finn Claims”).
                      11
                                      10.       In addition to the Former Employee Claims and the Finn Claims, there are three
                      12
                            pending lawsuits involving most of the Settling Creditors.
                      13
                                      11.       The first is an adversary proceeding the Debtors filed against Finn and Angelica
                      14

                      15    de Vere (“de Vere”) prior to the Trustee’s appointment, entitled SVC v. Finn, A.P. No. 17-01023

                      16    (the “Adversary Proceeding”).
                      17              12.       The Adversary Proceeding has been reassigned to the U.S. District Court for the
                      18
                            Northern District of California for consideration together with the second pending lawsuit,
                      19
                            Sullivan v. Finn, Case No. 3:17-cv-05799-WHO (“District Court Action”).
                      20
                                      13.       The District Court Action was commenced against Finn and another of his
                      21

                      22    companies, Trust Company of America, Inc., by Kelleen and Ross Sullivan (together, the

                      23    “Sullivans”), two members of the Sullivan Family that formerly owned the winery.

                      24              14.       Broadly speaking, the Estates in the Adversary Proceeding and the Sullivans in
                      25    the District Court Action assert claims against the respective defendants for alleged breaches of
                      26
                            their fiduciary duties while Finn was a partner of SVP and a controlling shareholder of SVC, and
                      27
                            de Vere was an officer of SVC.
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                           3
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                                  COMPROMISE WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case: 17-10067
                            17-10065           Doc# 70-2
                                                    422-1 Filed:
                                                           Filed:01/13/20
                                                                  04/03/19 Entered:
                                                                            Entered:01/13/20
                                                                                     04/03/1916:44:44
                                                                                              12:46:44 Page
                                                                                                        Page24
                                                                                                             3
                                                                    of
                                                                     of101
                                                                        36
                       1              15.       The Former Employees filed the third pending lawsuit against the Sullivans and
                       2    SVC prepetition, in Napa County Superior Court, Case No. 26-67976 (“Napa County Action”),
                       3
                            asserting a variety of claims, including labor code violations, wrongful termination, and breach
                       4
                            of contract. The Estates filed a cross-complaint against de Vere in the Napa County Action
                       5
                            which mirrors the allegations made in the Adversary Proceeding.
                       6

                       7              16.       With Bankruptcy Court approval, the Trustee has hired state court counsel to

                       8    defend SVC, and prosecute counter-claims in the Napa County Action. In addition, insurance

                       9    defense counsel is representing the Estates.
                      10
                                      17.       Over a period of several months, with the assistance of the Bankruptcy Court and
                      11
                            a bankruptcy judge who volunteered his time to serve as mediator, and, separately, through
                      12
                            mediation at JAMS, the Trustee, with assistance from his counsel, worked very hard to try to
                      13
                            bring all parties to the table and reach a global resolution of all claims, including any non-
                      14

                      15    derivative claims the Sullivans assert against Finn. During that time, the Trustee kept the Court

                      16    and parties apprised of his efforts to broker a global settlement.
                      17              18.       While a global settlement is not possible at this time, the Trustee has negotiated a
                      18
                            compromise involving all principal parties in the Bankruptcy Cases save for the Sullivans.
                      19
                                      19.       The terms of the compromise are described below. The proposed compromise
                      20
                            does not resolve claims between the Finn Parties and the Sullivans.                 The terms of the
                      21

                      22    compromise are as follows:

                      23                    •   Upon entry of a final order approving this compromise, the Former Employee

                      24                        Claims will be withdrawn with prejudice. The Napa County Action (including
                      25                        the Estates’ Cross-Complaint against de Vere) will be dismissed with prejudice.
                      26
                                                (The Former Employees’ claims against the Sullivans will be dismissed without
                      27
                                                prejudice.) The Estates and Former Employees will execute a release of any and
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                            4
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                                  COMPROMISE WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case: 17-10067
                            17-10065            Doc# 70-2
                                                     422-1 Filed:
                                                            Filed:01/13/20
                                                                   04/03/19 Entered:
                                                                             Entered:01/13/20
                                                                                      04/03/1916:44:44
                                                                                               12:46:44 Page
                                                                                                         Page25
                                                                                                              4
                                                                     of
                                                                      of101
                                                                         36
                       1                        all claims against each other, including a waiver of § 1542 of the California Civil
                       2                        Code, and will bear their own attorneys’ fees and costs.
                       3
                                            •   The Finn Claims will be subordinated to all trade debt claims reflected in the
                       4
                                                Debtors’ schedules and proofs of claim currently on file in the Bankruptcy Cases,
                       5
                                                to the extent such claims are allowed. Finn will undertake full responsibility to
                       6

                       7                        completely resolve the Former Employee Claims without increasing the Finn

                       8                        Claims, i.e., Finn will not seek indemnification from the Estates for sums paid to

                       9                        resolve the Former Employee Claims, or expenses incurred in resolving these
                      10
                                                claims. However, the Finn Claims are not being subordinated to a scheduled
                      11
                                                intercompany receivable owed by SVC to SVP in the mount of $1,046,826, and
                      12
                                                are not being liquidated or otherwise resolved and settled as part of this
                      13
                                                compromise.
                      14

                      15                    •   The Trustee, on behalf of the Estates, will dismiss all of the Estates’ claims

                      16                        against the Finn Parties and de Vere in the Adversary Proceeding (now pending
                      17                        before the District Court) with prejudice. The Estates will execute a release of
                      18
                                                any and all claims against the Finn Parties, including a waiver of § 1542 of the
                      19
                                                California Civil Code. However, the Sullivans’ claims against Finn and Trust
                      20
                                                Company of American, Inc. in the District Court Action will not be dismissed and
                      21

                      22                        are not being released as part of this compromise.

                      23              20.       For reasons set forth in the Application, I believe, as does the Trustee, that the

                      24    proposed compromise is in the best interest of creditors and the Estate.
                      25
                                      21.       Attached hereto as Exhibit “A” is a true and correct copy of the Settlement
                      26
                            Agreement entered into among the parties. The agreement is expressly subject to Bankruptcy
                      27
                            Court approval.
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                            5
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                                  COMPROMISE WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case: 17-10067
                            17-10065            Doc# 70-2
                                                     422-1 Filed:
                                                            Filed:01/13/20
                                                                   04/03/19 Entered:
                                                                             Entered:01/13/20
                                                                                      04/03/1916:44:44
                                                                                               12:46:44 Page
                                                                                                         Page26
                                                                                                              5
                                                                     of
                                                                      of101
                                                                         36
                       1              22.       On January 31, 2019, my office caused a Notice of Trustee’s Intention to
                       2    Compromise Controversy with Various Creditors and Litigants (the “Notice”) to be served upon
                       3
                            the Debtors, all creditors and parties in interest. A true and correct copy of the Notice, together
                       4
                            with certificate of service and confirmation of electronic filing, is attached hereto as
                       5
                            Exhibit “B.”
                       6

                       7              23.       Pursuant to Bankruptcy Local Rule 9014, the last day for any party to object to

                       8    the compromise as set forth in the Notice, or request a hearing thereon, was February 21, 2019.

                       9              24.       Prior to the objection deadline, the Sullivans’ counsel requested an extension of
                      10
                            time to object to the Notice. The Sullivans’ counsel, Mr. John Fiero, requested that he be
                      11
                            provided an opportunity to review the proposed settlement, and accorded modest additional
                      12
                            period of time to file a response. This was, to my mind, a reasonable request given the myriad
                      13
                            issues involved in the proposed settlement. The Trustee consented to extend the Sullivans’
                      14

                      15    objection deadline through March 13, 2019.

                      16              25.       On March 13, 2019, the Sullivans filed a response to the Notice [Docket No. 417]
                      17    (“Response”).           An unexecuted copy of the parties’ settlement agreement (“Settlement
                      18
                            Agreement”), which I provided to the Sullivans’ counsel, is attached to the Response.
                      19
                                      26.       The Response raises three principal points, and requests that the matter be set for
                      20
                            hearing.
                      21

                      22              27.       On behalf of the Trustee, I attempted to resolve the matter without a hearing.

                      23              28.       Both Finn’s counsel and the Sullivans’ counsel requested to review and comment

                      24    on the proposed order approving the compromise. I forward the proposed order to both counsel,
                      25    and spent considerable time communicating with counsel in an effort to come up with language
                      26
                            in the order that was mutually agreeable to both.              Unfortunately, this was not possible.
                      27
                            Accordingly, I caused this matter to be set for hearing.
                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                            6
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                                  COMPROMISE WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case: 17-10067
                            17-10065           Doc# 70-2
                                                    422-1 Filed:
                                                           Filed:01/13/20
                                                                  04/03/19 Entered:
                                                                            Entered:01/13/20
                                                                                     04/03/1916:44:44
                                                                                              12:46:44 Page
                                                                                                        Page27
                                                                                                             6
                                                                    of
                                                                     of101
                                                                        36
                       1              29.       The areas of dispute over the form of order appear involve two areas:         (i)
                       2    preservation of rights to challenge the Finn Claims, and (ii) the potential release of the Sullivans’
                       3
                            claims against Finn (as opposed to the Estates’ claims against Finn).
                       4
                                      30.       As of the date of this declaration, except as described above, I am informed and
                       5
                            believe that my office has not received any objection to the proposed compromise, nor have I
                       6

                       7    been served with any request for hearing.

                       8              31.       I would like the Court to note also, that while there are a number of earlier

                       9    available dates on this Court’s law and motion calendar, in deference to Mr. Philip Warden,
                      10
                            counsel to Finn, I have set this hearing for May 8, 2019, at his specific request.
                      11
                                      I declare under penalty of perjury under the laws of the United States of America that the
                      12
                            foregoing is true and correct. Executed on April 3, 2019, at San Francisco, California.
                      13

                      14
                                                                                      /s/ Aron M. Oliner (152373)
                      15                                                                    ARON M. OLINER
                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5625126.2 R1034/00002                           7
   SAN FRA NCI S CO
                                OLINER DECL. I/S/O APPLICATION FOR ORDER AUTHORIZING TRUSTEE TO ENTER INTO
                                  COMPROMISE WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                      Case: 17-10067
                            17-10065           Doc# 70-2
                                                    422-1 Filed:
                                                           Filed:01/13/20
                                                                  04/03/19 Entered:
                                                                            Entered:01/13/20
                                                                                     04/03/1916:44:44
                                                                                              12:46:44 Page
                                                                                                        Page28
                                                                                                             7
                                                                    of
                                                                     of101
                                                                        36
                  EXHIBIT A
Case: 17-10067
      17-10065   Doc# 70-2
                      422-1 Filed:
                             Filed:01/13/20
                                    04/03/19 Entered:
                                              Entered:01/13/20
                                                       04/03/1916:44:44
                                                                12:46:44 Page
                                                                          Page29
                                                                               8
                                      of
                                       of101
                                          36
Case: 17-10067
      17-10065   Doc# 70-2
                      422-1 Filed:
                             Filed:01/13/20
                                    04/03/19 Entered:
                                              Entered:01/13/20
                                                       04/03/1916:44:44
                                                                12:46:44 Page
                                                                          Page30
                                                                               9
                                      of
                                       of101
                                          36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page31
                                                                         10
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page32
                                                                         11
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page33
                                                                         12
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page34
                                                                         13
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page35
                                                                         14
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page36
                                                                         15
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page37
                                                                         16
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page38
                                                                         17
                                  of
                                   of101
                                      36
                 EXHIBIT B
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page39
                                                                         18
                                  of
                                   of101
                                      36
                       1                                     UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF CALIFORNIA
                       2                                           SANTA ROSA DIVISION
                       3

                       4     In re                                          Case No. 17-10065 RLE
                       5     SVC,                                           (Jointly Administered)
                       6                                 Debtor.            Chapter 11
                       7
                                                                            NOTICE OF TRUSTEE’S INTENTION TO
                       8                                                    COMPROMISE CONTROVERSY WITH
                                                                            VARIOUS CREDITORS AND LITIGANTS;
                       9                                                    OPPORTUNITY FOR HEARING

                      10                                                    [NO HEARING SCHEDULED]
                      11     In re
                      12     SVP,
                      13                                 Debtor.
                      14

                      15
                            TO THE DEBTORS, ALL CREDITORS, PARTIES IN INTEREST, AND THE OFFICE OF
                      16    THE UNITED STATES TRUSTEE:

                      17            PLEASE TAKE NOTICE that Timothy W. Hoffman (“Trustee”), the duly appointed,
                            qualified and acting chapter 11 trustee of the bankruptcy estates (“Estates”) of SVC and SVP
                      18    (together, “Debtors”), intends to apply for an order authorizing the Trustee to compromise the
                            Estates’ controversies with Angelica de Vere, Theresa Sullivan, Sonyia Grabski, Elizabeth
                      19    Matulich, Trinity Scott, Stephen A. Finn and Winery Rehabilitation, LLC (collectively, the
                      20    “Settling Creditors”). This notice summarizes the disputes, the terms of the proposed compromise,
                            and the procedure for objection, if any.
                      21
                                    On February 1 and 2, 2017, SVC and SVP, respectively, filed voluntary petitions for relief
                      22    in the United States Bankruptcy Court for the Northern District of California, Santa Rosa Division
                            (“Bankruptcy Court”) under the provisions of chapter 11 of the Bankruptcy Code, Case Nos.
                      23    17-10065 RLE and 17-10067 RLE (“Bankruptcy Cases”). The Debtors, which operated a winery
                            in Rutherford, California, administered the Estates as debtors in possession until the Trustee was
                      24
                            appointed on August 29, 2017.
                      25
                                    In early 2018, the Trustee, with Bankruptcy Court’s approval, sold the winery to Vite USA,
                      26    Inc. for a confidential sale price. After payment of secured claims and other costs associated with
                            the sale, the Trustee is holding net proceeds for the benefit of the Estates.
                      27

                      28
D UANE M ORRIS        LLP    DM3\5594535.5 R1034/00002                       1
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:
                  Case:17-10065
                       17-10065
                        17-10067 Doc#
                                 Doc#
                                  Doc#408
                                      422-1
                                       70-2 Filed:
                                              Filed:
                                               Filed:
                                                   01/31/19
                                                     01/13/20
                                                      04/03/19Entered:
                                                               Entered:
                                                                Entered:
                                                                       01/31/19
                                                                         01/13/20
                                                                          04/03/19
                                                                                13:11:32
                                                                                  16:44:44
                                                                                   12:46:44Page
                                                                                            Page
                                                                                             Page
                                                                                                1 of
                                                                                                  40
                                                                                                   195
                                                        of
                                                         of101
                                                            36
                       1            Five former employees of SVC have filed proofs of claim totaling $9,055,560: Angelica de
                            Vere ($3,822,060), Theresa Sullivan ($1,717,000), Sonyia Grabski ($2,019,500), Elizabeth
                       2    Matulich ($1,012,000), and Trinity Scott ($485,000) (collectively, the “Former Employees” or
                       3    “Former Employee Claims” as applicable). The Former Employee Claims are tied to the claims
                            these individuals are asserting in the Napa County Action (as defined and discussed below).
                       4
                                     In addition, Stephen A. Finn and his company Winery Rehabilitation LLC (together, the
                       5    “Finn Parties”) assert claims against the Estates for indemnification of attorneys’ fees and expenses
                            (in the amounts of $516,097.44 and $247,970.82, respectively) and other unliquidated amounts that
                       6    have been or may be incurred in both the District Court Action (as defined below) and the
                            Bankruptcy Cases (together, the “Finn Claims”). The Finn Claims are predicated upon the terms
                       7
                            of (i) certain prepetition loan documents entered into with the Debtors, (ii) the terms of SVC’s
                       8    bylaws, (iii) an indemnification agreement entered into between Finn and SVC, (iv) applicable
                            California state law, and (v) Siegel v. Federal Home Loan Mortgage Corp., 143 F.3d 525 (9th Cir.
                       9    1998).
                      10            In addition to the Former Employee Claims and the Finn Claims, there are three pending
                            lawsuits involving most of the Settling Creditors. The first is an adversary proceeding the Debtors
                      11
                            filed against Finn and Angelica de Vere (“de Vere”) prior to the Trustee’s appointment, entitled
                      12    SVC v. Finn, A.P. No. 17-01023 (the “Adversary Proceeding”). The Adversary Proceeding has
                            been reassigned to the U.S. District Court for the Northern District of California for consideration
                      13    together with the second pending lawsuit, Sullivan v. Finn, Case No. 3:17-cv-05799-WHO
                            (“District Court Action”). The District Court Action was commenced against Finn and another of
                      14    his companies, Trust Company of America, Inc., by Kelleen and Ross Sullivan (together, the
                            “Sullivans”), two members of the Sullivan Family that formerly owned the winery. Broadly
                      15
                            speaking, the Estates in the Adversary Proceeding and the Sullivans in the District Court Action
                      16    assert claims against the respective defendants for alleged breaches of their fiduciary duties while
                            Finn was a partner of SVP and a controlling shareholder of SVC, and de Vere was an officer of
                      17    SVC.
                      18            The Former Employees filed the third pending lawsuit against the Sullivans and SVC
                            prepetition, in Napa County Superior Court, Case No. 26-67976 (“Napa County Action”), asserting
                      19    a variety of claims, including labor code violations, wrongful termination, and breach of contract.
                      20    The Estates filed a cross-complaint against de Vere in the Napa County Action which mirrors the
                            allegations made in the Adversary Proceeding. With Bankruptcy Court approval, the Trustee has
                      21    hired state court counsel to defend SVC, and prosecute counter-claims in the Napa County Action.
                            In addition, insurance defense counsel is representing the Estates.
                      22
                                    Over a period of several months, with the assistance of the Bankruptcy Court and a
                      23    bankruptcy judge who volunteered his time to serve as mediator, and, separately, through mediation
                      24    at JAMS, the Trustee worked very hard to try to bring all parties to the table and reach a global
                            resolution of all claims, including any non-derivative claims the Sullivans assert against Finn.
                      25    During that time, the Trustee kept the Court and parties apprised of his efforts to broker a global
                            settlement. Unfortunately, a global settlement is not possible at this time. Thus, the Trustee has
                      26    negotiated a compromise involving all principal parties in the Bankruptcy Cases save for the
                            Sullivans.
                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                        2
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:
                  Case:17-10065
                       17-10065
                        17-10067 Doc#
                                 Doc#
                                  Doc#408
                                      422-1
                                       70-2 Filed:
                                              Filed:
                                               Filed:
                                                   01/31/19
                                                     01/13/20
                                                      04/03/19Entered:
                                                               Entered:
                                                                Entered:
                                                                       01/31/19
                                                                         01/13/20
                                                                          04/03/19
                                                                                13:11:32
                                                                                  16:44:44
                                                                                   12:46:44Page
                                                                                            Page
                                                                                             Page
                                                                                                2 of
                                                                                                  41
                                                                                                   205
                                                        of
                                                         of101
                                                            36
                       1           The terms of the compromise are described below. However, for sake of clarity and
                            avoidance of doubt, the proposed compromise does not resolve claims between the Finn Parties
                       2    and the Sullivans. The terms of the compromise are as follows:
                       3
                                    Upon entry of a final order approving this compromise, the Former Employee Claims will
                       4    be withdrawn with prejudice. The Napa County Action (including the Estates’ Cross-Complaint
                            against de Vere) will be dismissed with prejudice. All of the Parties to the Napa County Action
                       5    will execute a release of any and all claims against each other, including a waiver of § 1542 of the
                            California Civil Code, and will bear their own attorneys’ fees and costs.
                       6
                                    Moreover, the Finn Claims will be subordinated to all trade debt claims reflected in the
                       7    Debtors’ schedules and proofs of claim currently on file in the Bankruptcy Cases, to the extent such
                       8    claims are allowed. Finn will undertake full responsibility to completely resolve the Former
                            Employee Claims without increasing the Finn Claims, i.e., Finn will not seek indemnification from
                       9    the Estates for sums paid to resolve the Former Employee Claims, or expenses incurred in resolving
                            these claims. However, the Finn Claims are not being liquidated or otherwise resolved and settled
                      10    as part of this compromise.
                      11            The Trustee, on behalf of the Estates, will dismiss all of the Estates’ claims against the Finn
                      12    Parties and de Vere in the District Court Action with prejudice. The Estates will execute a release
                            of any and all claims against the Finn Parties, including a waiver of § 1542 of the California Civil
                      13    Code. However, the Sullivans’ claims against Finn and Trust Company of American, Inc. in the
                            District Court Action will not be dismissed and are not being released as part of this compromise.
                      14
                                     The Trustee believes this compromise is in the best interest of creditors and the Estates. In
                      15    making this determination, the Trustee took into account (1) the probability of success in the
                            litigation; (2) the difficulties, if any, to be encountered in the matter of collection; (3) the
                      16
                            complexity of the litigation involved, and the expense, inconvenience and delay necessarily
                      17    attending it; and (4) the paramount interest of creditors (collectively, the “A&C Factors”). In re
                            A&C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986).
                      18
                                     Probability of Success. This factor supports the proposed compromise. As an initial matter,
                      19    the Trustee believes the Estates are solvent. In other words, funds in the Estates should be sufficient
                            to pay all claims in full. The Settling Creditors’ claims and defenses, and those held by the Estates,
                      20    if litigated to conclusion are hard to quantify and predict. There is great uncertainty as to the
                      21    ultimate outcomes. The Court is well familiar with the docket, but among other things, the Former
                            Employee Claims have been amended from time-to-time, their former counsel has been disqualified
                      22    by Order of the Court, and the same claims asserted in the Bankruptcy Cases are heading to trial in
                            the Napa County Action. Meanwhile, in the Adversary Proceeding and District Court Action, the
                      23    Estates will be forced to continue incurring expenses prosecuting their claims against Finn and de
                            Vere. If Finn were ultimately to prevail in the District Court Action and obtain a defense verdict,
                      24
                            he would assert his alleged entitlement to indemnification for his accruing attorneys’ fees and costs,
                      25    which would inflate his claim substantially higher than it is now. In short, there are unforeseeable
                            twists and turns in these disputes, and the Trustee cannot realistically advise the Court that the
                      26    Estates’ success is probable, much less predictable.

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                         3
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:
                  Case:17-10065
                       17-10065
                        17-10067 Doc#
                                 Doc#
                                  Doc#408
                                      422-1
                                       70-2 Filed:
                                              Filed:
                                               Filed:
                                                   01/31/19
                                                     01/13/20
                                                      04/03/19Entered:
                                                               Entered:
                                                                Entered:
                                                                       01/31/19
                                                                         01/13/20
                                                                          04/03/19
                                                                                13:11:32
                                                                                  16:44:44
                                                                                   12:46:44Page
                                                                                            Page
                                                                                             Page
                                                                                                3 of
                                                                                                  42
                                                                                                   215
                                                        of
                                                         of101
                                                            36
                       1            Difficulties in Collection. The difficulty in ultimately collecting against Finn is uncertain
                            in one respect. While the Trustee believes that Finn can respond, in funds, to any judgment, the
                       2    Trustee is absolutely certain that Finn will exhaust any and all available appeals, motions for
                       3    reconsideration and the like in the event the District Court rules against Finn. This will drive up
                            fees substantially. The Estates’ ability to collect on a potential judgment against de Vere is
                       4    unknown. With respect to the Former Employee claims, this factor is neutral because the Estates
                            are not asserting claims against the Former Employees. Rather, if this compromise is approved,
                       5    there will be over $9 million in unsecured claims withdrawn from the Estates.
                       6              Complexity, Delay and Expense of Litigation. This factor strongly supports the proposed
                            compromise. At present, absent a compromise, the Napa County Action will continue to proceed
                       7
                            to trial, judgment, and any appeals that follow. The District Court Action will proceed on a similar
                       8    track. Given the history between the Settling Creditors and the Sullivans, the Trustee believes it
                            will take many years to fully and finally resolve these disputes, all at great cost and significant
                       9    delay to the Estates. Moreover, in the Napa County Action, coverage counsel may discontinue its
                            defense on behalf of the Estates.
                      10
                                    Paramount Interest of Creditors. This factor also strongly supports the proposed
                      11
                            compromise. When approved by this Bankruptcy Court, the compromise will result in the
                      12    withdrawal of over $9 million of unsecured claims in the Bankruptcy Cases. It will also resolve
                            the Napa County Action and Adversary Proceeding in full, while resolving all the Estates’ claims
                      13    in the District Court Action. With these disputes fully and finally resolved, the Trustee will be in
                            a position to either proceed with a structured dismissal, or, more likely, a simple Chapter 11 plan.
                      14    In either instance, this compromise will benefit creditors in that the intractable disputes between
                            the Estates and the Settling Creditors will be resolved, clearing the way for an orderly conclusion
                      15
                            to these cases.
                      16
                                    PLEASE TAKE FURTHER NOTICE that the Trustee intends to apply to the
                      17    above-entitled Court for an order approving this compromise. Bankruptcy Local Rule 9014 of the
                            United States Bankruptcy Court for the Northern District of California prescribes the procedures
                      18    to be followed in the event that you have an objection to the compromise as proposed. To that
                            end:
                      19
                                    Any objection to the requested relief, or a request for hearing on the matter, must be
                      20
                            filed and served upon the initiating party within 21 days of mailing the notice;
                      21
                                 Any objection or request for a hearing must be accompanied by any declarations or
                      22    memoranda of law any requesting party wishes to present in support of its position;

                      23          If there is no timely objection to the requested relief or a request for hearing, the court
                            may enter an order granting the relief by default.
                      24
                                    In the event of a timely objection or request for hearing, the initiating party will give
                      25
                            at least seven days written notice of the hearing to the objecting or requesting party, and to
                      26    any trustee or committee appointed in the case.

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                        4
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:
                  Case:17-10065
                       17-10065
                        17-10067 Doc#
                                 Doc#
                                  Doc#408
                                      422-1
                                       70-2 Filed:
                                              Filed:
                                               Filed:
                                                   01/31/19
                                                     01/13/20
                                                      04/03/19Entered:
                                                               Entered:
                                                                Entered:
                                                                       01/31/19
                                                                         01/13/20
                                                                          04/03/19
                                                                                13:11:32
                                                                                  16:44:44
                                                                                   12:46:44Page
                                                                                            Page
                                                                                             Page
                                                                                                4 of
                                                                                                  43
                                                                                                   225
                                                        of
                                                         of101
                                                            36
                       1            Any objections or requests for hearing should be filed with the United States Bankruptcy
                            Court, 99 South “E” Street, Santa Rosa, California 95404. A copy of the objection should be
                       2    served on the Office of the United States Trustee and counsel for the Trustee at the address shown
                       3    below. The Office of the United States Trustee is located at 450 Golden Gate Avenue, 5th Floor,
                            Suite #05-0153, San Francisco, California 94102. For further information regarding the foregoing,
                       4    please contact counsel for the Trustee at the address shown below.

                       5
                             Dated: January 31, 2019                          DUANE MORRIS LLP
                       6

                       7                                                      By: /s/ Aron M. Oliner (152373)
                                                                                 ARON M. OLINER
                       8                                                         DUANE MORRIS LLP
                                                                                 One Market Plaza
                       9
                                                                                 Spear Street Tower, Suite 2200
                      10                                                         San Francisco, California 94105-1127
                                                                                 Telephone: (415) 957-3000
                      11                                                         Facsimile: (415) 957-3001
                                                                                 Email: roliner@duanemorris.com
                      12                                                         Attorneys for Chapter 11 Trustee
                                                                                 TIMOTHY W. HOFFMAN
                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                             DM3\5594535.5 R1034/00002                       5
   SAN FRA NCI S CO
                                               NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                               WITH VARIOUS CREDITORS AND LITIGANTS – CASE NO. 17-10065 RLE
                 Case:
                 Case:
                  Case:17-10065
                       17-10065
                        17-10067 Doc#
                                 Doc#
                                  Doc#408
                                      422-1
                                       70-2 Filed:
                                              Filed:
                                               Filed:
                                                   01/31/19
                                                     01/13/20
                                                      04/03/19Entered:
                                                               Entered:
                                                                Entered:
                                                                       01/31/19
                                                                         01/13/20
                                                                          04/03/19
                                                                                13:11:32
                                                                                  16:44:44
                                                                                   12:46:44Page
                                                                                            Page
                                                                                             Page
                                                                                                5 of
                                                                                                  44
                                                                                                   235
                                                        of
                                                         of101
                                                            36
                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                       3    One Market Plaza
                            Spear Street Tower, Suite 2200
                       4    San Francisco, CA 94105-1127
                            Telephone: (415) 957-3000
                       5    Facsimile: (415) 957-3001
                            Email: roliner@duanemorris.com
                       6
                            Counsel for Chapter 11 Trustee
                       7    TIMOTHY W. HOFFMAN
                       8

                       9                                  UNITED STATES BANKRUPTCY COURT

                      10                                  NORTHERN DISTRICT OF CALIFORNIA
                      11
                                                                SANTA ROSA DIVISION
                      12

                      13    In re                                            Case No. 17-10065 RLE

                      14    SVC,                                             (Jointly Administered)

                      15                        Debtor.                      Chapter 11

                      16                                                     CERTIFICATE OF SERVICE

                      17

                      18
                            In re
                      19
                            SVP,
                      20
                                                Debtor.
                      21

                      22            I am a citizen of the United States, over the age of 18 years, and not a party to or
                      23    interested in the within entitled cause. I am an employee of Duane Morris LLP and my business
                            address is One Market Plaza, Spear Street Tower, Suite 2200, San Francisco, California 94105-
                      24    1127. I am readily familiar with the business practice for collection and processing of
                            correspondence for mailing and for transmitting documents by U.S. Mail, FedEx, fax, email,
                      25    courier and other modes. On January 31 2019, I served the following document:
                      26         •    NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY
                                      WITH VARIOUS CREDITORS AND LITIGANTS; OPPORTUNITY FOR
                      27              HEARING
                      28
D UANE M ORRIS        LLP
                            DM3\5601645.1 R1034/00002                    1
   SAN FRA NCI S CO
                              COS / NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY WITH VARIOUS
                                               CREDITORS AND LITIGANTS - CASE NO. 17-10065-RLE
                  Case:
                  Case:17-10065
                        17-10065 Doc#
                        17-10067 Doc#422-1
                                      408-1 Filed:
                                      70-2  Filed:
                                             Filed:01/13/20
                                                    04/03/19
                                                    01/31/19 Entered:
                                                             Entered:
                                                              Entered:01/13/20
                                                                       04/03/19
                                                                       01/31/1916:44:44
                                                                                12:46:44
                                                                                13:11:32 Page
                                                                                         Page
                                                                                          Page45
                                                                                               24
                                                                                               1
                                                      of
                                                       of
                                                       of101
                                                          36
                                                          7
                       1    _X_     BY MAIL: by placing (         the original) (   a true copy) thereof enclosed in a sealed
                                    envelope, addressed as set forth below, and placing the envelope for collection and mailing
                       2            following my firm’s ordinary business practices, which are that on the same day
                                    correspondence is placed for collection and mailing, it is deposited in the ordinary course
                       3            of business with the United States Postal Service in San Francisco, California, with
                                    postage fully prepaid.
                       4

                       5                                COURT MAILING MATRIX – ATTACHED

                       6
                            _X_     BY OVERNIGHT DELIVERY: by placing (               the original) (  a true copy) thereof
                       7            enclosed in a sealed FedEx envelope addressed as set forth below, and placing the
                                    envelope for collection and transmittal by FedEx following my firm’s ordinary business
                       8            practices, which are that on the same day correspondence is placed for collection, it is
                                    deposited in the ordinary course of business with FedEx for overnight next business day
                       9            delivery.
                      10
                            (Chambers Copy)
                      11    The Honorable Roger L. Efremsky
                            Attn: Courtroom Deputy
                      12    United States Bankruptcy Court
                            Northern District of California
                      13    Oakland Division
                            1300 Clay Street #300
                      14    Oakland, CA 94612

                      15           I declare under penalty of perjury under the laws of the United States of American that the
                            foregoing is true and correct and that this declaration was executed on January 31, 2019, in San
                      16    Francisco, California.
                      17
                                                                                     /s/ Deanna Micros (xxx-xx-5693)
                      18                                                                  DEANNA MICROS

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5601645.1 R1034/00002                        2
   SAN FRA NCI S CO
                              COS /NOTICE OF TRUSTEE’S INTENTION TO COMPROMISE CONTROVERSY WITH VARIOUS
                                              CREDITORS AND LITIGANTS - CASE NO. 17-10065-RLE
                  Case:
                  Case:17-10065
                        17-10065 Doc#
                        17-10067 Doc#422-1
                                      408-1 Filed:
                                      70-2  Filed:
                                             Filed:01/13/20
                                                    04/03/19
                                                    01/31/19 Entered:
                                                             Entered:
                                                              Entered:01/13/20
                                                                       04/03/19
                                                                       01/31/1916:44:44
                                                                                12:46:44
                                                                                13:11:32 Page
                                                                                         Page
                                                                                          Page46
                                                                                               25
                                                                                               2
                                                      of
                                                       of
                                                       of101
                                                          36
                                                          7
Label Matrix for local noticing             ADP Retirement Services                    AFIS Benefits & Insurance Services
0971-1                                      3700 Business Drive                        5858 Horton Street
Case 17-10065                               Sacramento, CA 95820-2140                  Suite 350
Northern District of California                                                        Emeryville, CA 94608-2025
Santa Rosa
Thu Jan 31 12:12:11 PST 2019
AT and T Mobility                           AT&T Mobility II LLC                       Alhambra & Sierra Springs
PO Box 6463                                 %AT&T SERVICES INC.                        PO Box 660579
Carol Stream, IL 60197-6463                 KAREN A. CAVAGNARO LEAD PARALEGAL          Dallas, TX 75266-0579
                                            ONE AT&T WAY, SUITE 3A104
                                            BEDMINSTER, NJ. 07921-2693

Andrea Cow                                  Andrea Crow                                Angelica De Vere
7 Scott Place                               c/o Matthew J. Shier                       C/O Philip J. Terry, Esq.
Greenbrae, CA 94904-3026                    shierkatz RLLP                             100 B Street, Suite 400
                                            930 Montgomery Street, Suite 600           Santa Rosa, CA 95401-6376
                                            San Francisco, CA 94133-4601

Angelica de Vere                            Anthem Blue Cross                          Anthem Blue Cross
c/o Valerie Bantner Peo, Esq.               PO Box 54630                               PO Box 9051
Buchalter, a Professional Corporation       Los Angeles, CA 90054-0630                 Oxnard, CA 93031-9051
55 Second Street, 17th Floor
San Francisco, CA 94105-3493

Autumn Cruzan                               Beyers Costin Simon, PC                    Biagi Brothers, Inc.
PO Box 2702                                 200 Fourth Street, Suite 400               787 Airpark Road
Yountville, CA 94599-2702                   Santa Rosa, CA 95401-8535                  Napa, CA 94558-7515



Bill Tucker Studios                         Bittner & Company, LLC                     Bittner and Co., LLC
23 E. 4th Street                            PO Box 168                                 115 Dahlia Street
Hinsdale, IL 60521-4402                     American Canyon, CA 94503                  Saint Helena, CA 94574-2116



Bob & Duffs Pest Control                    Bodega Shipping Co.                        CA Employment Development Dept.
1370 Trancas Street                         659 Main Street                            Bankruptcy Group MIC 92E
Suite 139                                   Saint Helena, CA 94574-2004                P.O. Box 826880
Napa, CA 94558-2912                                                                    Sacramento, CA 94280-0001


CA Franchise Tax Board                      Caireen Sullivan                           California Dept of Food and Ag.
Bankruptcy Group                            1983 Ocean Avenue                          1220 N Street
P.O. Box 2952                               Santa Cruz, CA 95060                       Sacramento, CA 95814-5603
Sacramento, CA 95812-2952


Castellucci Napa Valley                     CoPower                                    Jonathan M. Cohen
PO Box 106                                  Dept 34604                                 Joseph and Cohen, P.C.
Rutherford, CA 94573-0106                   P.O. Box 39000                             1855 Market Street
                                            San Francisco, CA 94139-0001               San Francisco, CA 94103-1112


Jay D. Crom                          Andrea Crow                                    Crystal of America
Bachecki, Crom & Company, LLP        c/o Matthew J. Shier                           PO Box 27523
400 Oyster Point Blvd. Suite 106     shierkatz RLLP                                 New York, NY 10087-2752
South San Francisco, CA 94080-1917   930 Montgomery Street, 6th Floor
               Case:
               Case:17-10065
                     17-10067 Doc#
                     17-10065        San Francisco,
                              Doc#422-1
                                   408-1
                                   70-2    Filed:
                                            Filed:  CA01/31/19
                                                       94133-4624 Entered:
                                            Filed:01/13/20
                                                    04/03/19       Entered:
                                                                    Entered:01/13/20
                                                                             04/03/19
                                                                             01/31/1916:44:44
                                                                                      12:46:44
                                                                                       13:11:32 Page Page
                                                                                                      Page4726
                                                                                                            3
                                                              of
                                                               of
                                                               of101
                                                                  36
                                                                  7
Angelica De Vere                       Cecily A. Dumas                               ETS Laboratories
c/o Valerie Bantner Peo                Pillsbury Winthrop Shaw Pittman LLP           899 Adams Street
55 Second St., 17th Fl.                4 Embarcadero Center, 22 Fl                   Suite A
San Francisco, CA 94105-3493           San Francisco, CA 94111-4128                  Saint Helena, CA 94574-1160


Elizabeth Matulich                     Elizabeth Matulich                            Employment Development Dept.
C/O Philip J. Terry, Esq.              c/o Valerie Bantner Peo                       PO Box 826880
100 B Street, Suite 400                Buchalter, A Professional Corporation         Sacramento, CA 94280-0001
Santa Rosa, CA 95401-6376              55 2nd St., 17th Fl.
                                       San Francisco, CA 94105-3493

Enartis Vinquiry                       FIRST INSURANCE FUNDING CORP.                 FRANCHISE TAX BOARD
7795 Bell Road                         P.O.BOX 7000                                  BANKRUPTCY SECTION MS A340
Windsor, CA 95492-8519                 Carol Stream, IL 60197-7000                   PO BOX 2952
                                                                                     SACRAMENTO CA 95812-2952


Fair Harbor Capital, LLC               Jacob M. Faircloth                            Michael C. Fallon
Ansonia Finance Station                Law Office of Steven M. Olson                 Law Offices of Michael C. Fallon
PO Box 237037                          100 E St. #104                                100 E St. #219
New York, NY 10023-0028                Santa Rosa, CA 95404-4605                     Santa Rosa, CA 95404-4606


Reno F.R. Fernandez                    John D. Fiero                                 Stephen A Finn
Macdonald Fernandez LLP                Pachulski, Stang, Ziehl, and Jones            Pillsbury Winthrop Shaw Pittman, LLP
221 Sansome St. 3rd Fl.                150 California St. 15th Fl.                   Four Embarcadero Ctr, 22nd Fl.
San Francisco, CA 94104-2331           San Francisco, CA 94111-4554                  San Francisco, CA 94111-4128


Ford Credit                            Ford Motor Credit Company                     (p)FORD MOTOR CREDIT COMPANY
PO Box 552679                          c/o Law Offices of Austin P. Nagel            P O BOX 62180
Detroit, MI 48255-2679                 111 Deerwood Road, Ste.305                    COLORADO SPRINGS CO 80962-2180
                                       San Ramon, CA 94583-1530


Paul Garvey                            Garvey Brothers Vineyard Management Company   Ghirardo CPA
dba Garvey Brothers Vineyard           Attn: Paul Garvey c/o Macdonald Fernande      7200 Redwood Blvd.
Management Company                     221 Sansome Street, Third Floor               Suite 403
c/o Macdonald Fernandez LLP            San Francisco, CA 94104-2323                  Novato, CA 94945-3249
221 Sansome Street, Third Floor
San Francisco, CA 94104-2323
Goode Company                          Sonyia Grabski                                Hartford Group Benefits
655 Park Court                         c/o Valerie Bantner Peo                       P.O. Box 783690
Rohnert Park, CA 94928-7940            55 Second St., 17th Fl.                       Philadelphia, PA 19178-3690
                                       San Francisco, CA 94105-3493


Geoffrey A. Heaton                     Timothy W. Hoffman                            IRS
Duane Morris LLP                       P.O. Box 1761                                 P.O. Box 7346
1 Market, Spear Tower #2200            Sebastopol, CA 95473-1761                     Philadelphia, PA 19101-7346
San Francisco, CA 94105-1127


Internal Revenue Service               Kelleen F. Sullivan                           Kelleen Sullivan
P.O. Box 7346                          P.O. Box 396                                  P.O. Box 396
Philadelphia, PA 19101-7346            Rutherford, CA 94573-0396                     Rutherford, CA 94573-0396

               Case:
               Case:17-10065
                     17-10065 Doc#
                     17-10067 Doc#422-1
                                   408-1 Filed:
                                   70-2  Filed:
                                          Filed:01/13/20
                                                 04/03/19
                                                 01/31/19 Entered:
                                                          Entered:
                                                           Entered:01/13/20
                                                                    04/03/19
                                                                    01/31/1916:44:44
                                                                             12:46:44
                                                                             13:11:32 Page
                                                                                      Page
                                                                                       Page48
                                                                                            27
                                                                                            4
                                                   of
                                                    of
                                                    of101
                                                       36
                                                       7
Lynette C. Kelly                         Kokjer, Pierotti, Maiocco & Duck LLP   Chris D. Kuhner
Office of the United States Trustee      351 California Street, Suite 300       Kornfield Nyberg Bendes Kuhner & Little
Phillip J. Burton Federal Building       San Francisco, CA 94104-2422           1970 Broadway #600
450 Golden Gate Ave. 5th Fl., #05-0153                                          Oakland, CA 94612-2218
San Francisco, CA 94102-3661

Law Office of Steven M. Olson            Matheson Tri-Gas, Inc.                 Elizabeth Matulich
100 E Street                             Dept. LA 23793                         c/o Valerie Bantner Peo
Suite 104                                Pasadena, CA 91185-3793                55 Second St., 17th Fl.
Santa Rosa, CA 95404-4605                                                       San Francisco, CA 94105-3493


Moschetti Espresso                       Austin P. Nagel                        Napa Printing Design Studio & Mail Ctr.
11 Sixth Street                          Law Offices of Austin P. Nagel         630 D Airpark Rd
Vallejo, CA 94590-6913                   111 Deerwood Rd. #305                  Napa, CA 94558-7528
                                         San Ramon, CA 94583-1530


Napa Valley Designs                      Napa Valley Vintners Assn.             Occidental Technical Group LLC
P.O. Box 396                             PO Box 141                             PO Box 665
Rutherford, CA 94573-0396                Saint Helena, CA 94574-0141            Saint Helena, CA 94574-0665



Office of the U.S. Trustee / SR          Aron M. Oliner                         Steven M. Olson
Office of the United States Trustee      Law Offices of Duane Morris            Law Offices of Steven M. Olson
Phillip J. Burton Federal Building       1 Market Spear Tower #2200             100 E St. #104
450 Golden Gate Ave. 5th Fl., #05-0153   San Francisco, CA 94105-3104           Santa Rosa, CA 95404-4605
San Francisco, CA 94102-3661

(p)PACIFIC GAS & ELECTRIC COMPANY        PG&E                                   PG&E
PO BOX 8329                              5507160621-8                           5548827285-1
STOCKTON CA 95208-0329                   Box 997300                             Box 997300
                                         Sacramento, CA 95899-7300              Sacramento, CA 95899-7300


Penning Landscapes, Inc.                 Philomena Gildea                       Printing Services - Napa Valley
68 Coombs Street                         22 Church Street                       574 Gateway Drive
# D11                                    Weston, MA 02493-2004                  Napa, CA 94558-7517
Napa, CA 94559-3979


Ramondin USA, Inc.                       Republic Indemnity                     Ross Sullivan
791 Technology Way                       PO Box 7878                            1322 El Bonita Avenue
Napa, CA 94558-7505                      San Francisco, CA 94120-7878           Saint Helena, CA 94574-2121



Rutherford River Ranch                   SVC                                    Trinity Scott
2352 Pine Street                         P.O. Box G                             c/o Valerie Bantner Peo
San Francisco, CA 94115-2715             1090 Galleron Road                     55 Second St., 17th Fl.
                                         Rutherford, CA 94573-0907              San Francisco, CA 94105-3493


Scott laboratories                       Sean Sullivan                          Matthew J. Shier
PO Box 398198                            P.O. Box 5543                          shierkatz RLLP
San Francisco, CA 94139-8198             Napa, CA 94581-0543                    930 Montgomery St. 6th Fl.
                                                                                San Francisco, CA 94133-4624
               Case:
               Case:17-10065
                     17-10065 Doc#
                     17-10067 Doc#422-1
                                   408-1 Filed:
                                   70-2  Filed:
                                          Filed:01/13/20
                                                 04/03/19
                                                 01/31/19 Entered:
                                                          Entered:
                                                           Entered:01/13/20
                                                                    04/03/19
                                                                    01/31/1916:44:44
                                                                             12:46:44
                                                                             13:11:32 Page
                                                                                      Page
                                                                                       Page49
                                                                                            28
                                                                                            5
                                                   of
                                                    of
                                                    of101
                                                       36
                                                       7
Peter Simon                             Sonyia Grabski                            Sonyia Grabski
Beyers Costin                           C/O Philip J. Terry, Esq.                 c/o Valerie Bantner Peo, Esq.
200 4th St #400                         100 B Street, Suite 400                   Buchalter, A Professional Corporation
PO Box 8                                Santa Rosa, CA 95401-6376                 55 Second Street, 17th Floor
Santa Rosa, CA 95402-0008                                                         San Francisco, CA 94105-3493

St. Helena Self Storage                 Stanley Convergent Sec. Sol.              (p)CALIFORNIA STATE BOARD OF EQUALIZATION
950 Vintage Avenue                      Dept Ch 10651                             ACCOUNT REFERENCE GROUP MIC 29
Saint Helena, CA 94574-1406             Palatine, IL 60055-0001                   P O BOX 942879
                                                                                  SACRAMENTO CA 94279-0029


State Water Boards                      Stephen A. Finn                           Ross Sullivan
PO Box 1888                             C/O Pillsbury Winthrop Shaw Pittman LLP   1322 El Bonita Avenue
Sacramento, CA 95812-1888               Four Embarcadero Ctr. 22nd Fl.            St. Helena, CA 94574-2121
                                        San Francisco, CA 94111-4128


Teresa Sullivan                         Sullivan Vineyards Partners               Sullivan Vineyards Partnership
c/o Valerie Bantner Peo                 P.O. Box G                                Law Offices Michael C. Fallon
55 Second St., 17th Fl.                 1090 Galleron Road                        100 E Street
San Francisco, CA 94105-3493            Rutherford, CA 94573-0907                 Ste 219
                                                                                  Santa Rosa, CA 95404-4606

Sunshine Foods Partners                 Telepacific Communications                Teresa Sullivan
1115 Main Street                        PO Box 509013                             C/O Philip J. Terry, Esq.
Saint Helena, CA 94574-2090             San Diego, CA 92150-9013                  100 B Street, Suite 400
                                                                                  Santa Rosa, CA 95401-6376


Teresa Sullivan                         Thomas R. Harnett LLC                     Toyota Material Handling
c/o Valerie Bantner Peo, Esq.           965 Marina Drive                          PO Box 398526
Buchalter, A Professional Corporation   Napa, CA 94559-4744                       San Francisco, CA 94139-8526
55 Second Street, 17th Fl.
San Francisco, CA 94105-3493

Trinity Scott                           Trinity Scott                             Trove Professional Services, LLC
C/O Philip J. Terry, Esq.               c/o Valerie Bantner Peo                   2081 Center St.
100 B Street, Suite 400                 Buchalter, A Professional Corporation     Berkeley, CA 94704-1204
Santa Rosa, CA 95401-6376               55 2nd St., 17th Fl.
                                        San Francisco, CA 94105-3493

U.S. Attorney                           UBF Consulting, Inc.                      Uline
Civil Division                          2033 North Main St., Ste. 700             Attn.: Accounts Receivable
450 Golden Gate Ave.                    Walnut Creek, CA 94596-3713               P.O. Box 88741
San Francisco, CA 94102-3661                                                      Chicago, IL 60680-1741


Upper Valley Disposal                   VSP                                       Valley Internet
PO Box 382                              7400 Gaylord Parkway                      4160 Suisun Valley Road E-712
Saint Helena, CA 94574-0382             Frisco, TX 75034-9463                     Fairfield, CA 94534-4016



Verizon Wireless                        Vicard Generation 7                       Vin65-WineDirect
P.O. Box 660108                         1370 Trancas St. # 141                    1190 Airport Blvd., Ste. 101
Dallas, TX 75266-0108                   Napa, CA 94558-2912                       Napa, CA 94558-7573

               Case:
               Case:17-10065
                     17-10065 Doc#
                     17-10067 Doc#422-1
                                   408-1 Filed:
                                   70-2  Filed:
                                          Filed:01/13/20
                                                 04/03/19
                                                 01/31/19 Entered:
                                                          Entered:
                                                           Entered:01/13/20
                                                                    04/03/19
                                                                    01/31/1916:44:44
                                                                             12:46:44
                                                                             13:11:32 Page
                                                                                      Page
                                                                                       Page50
                                                                                            29
                                                                                            6
                                                   of
                                                    of
                                                    of101
                                                       36
                                                       7
Vision Service Plan                                  Vite USA, Inc.                                       Philip S. Warden
P.O. Box 45210                                       c/o Chris D. Kuhner                                  Pillsbury Winthrop Shaw Pittman LLP
San Francisco, CA 94145-5210                         Kornfield Nyberg Bendes Kuhner & Little              4 Embarcadero Center, 22nd Fl.
                                                     1970 Broadway, Suite 600                             San Francisco, CA 94111-4128
                                                     Oakland, CA 94612-2218

Winery Rehabilitation, LLC                           Winery Rehabilitation, LLC                           Wineshipping
7103 South Revere Parkway                            c/o Pillsburty Winthrop Shaw Pittman LLP             50 Technology Court
Centennial, CO 80112-3936                            Four Embarcadero Ctr. 22nd Fl.                       Napa, CA 94558-7519
                                                     San Francisco, CA 94111-4106


iPayment, Inc.
PO Box 3429
Westlake Village, CA 91359-0429




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Ford Motor Credit Company, LLC                       PG&E                                                 State Board of Equalization
P.O. Box 62180                                       PO BOX 8329                                          P.O. Box 942879
Colorado Springs, CO 80962                           C/O BANKRUPTCY IXB7                                  Sacramento, CA 94279
                                                     STOCKTON, CA 95208




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)AT&T Mobility                                     (u)Thomas G. Eddy                                    (d)Fair Harbor Capital, LLC
PO Box 6463                                                                                               Ansonia Finance Station
Carol Stream, IL 60197-6463                                                                               PO Box 237037
                                                                                                          New York, NY 10023-0028


(u)Garvey Brothers Vineyard Management Compan        (d)Kelleen Sullivan                                  (d)UBF Consulting, Inc.
                                                     P.O. Box 396                                         2033 North Main St, Ste. 700
                                                     Rutherford, CA 94573-0396                            Walnut Creek, CA 94596-3713



End of Label Matrix
Mailable recipients   126
Bypassed recipients     6
Total                 132




               Case:
               Case:17-10065
                     17-10065 Doc#
                     17-10067 Doc#422-1
                                   408-1 Filed:
                                   70-2  Filed:
                                          Filed:01/13/20
                                                 04/03/19
                                                 01/31/19 Entered:
                                                          Entered:
                                                           Entered:01/13/20
                                                                    04/03/19
                                                                    01/31/1916:44:44
                                                                             12:46:44
                                                                             13:11:32 Page
                                                                                      Page
                                                                                       Page51
                                                                                            30
                                                                                            7
                                                   of
                                                    of
                                                    of101
                                                       36
                                                       7
CANB Live Database                          CANB Live Database

File a Notice:
17-10065 SVC
Type: bk                          Chapter: 11 v                    Office: 1 (Santa Rosa)
Assets: y                         Judge: RLE                       Case Flag: JNTADMN

                                           U.S. Bankruptcy Court

                                       Northern District of California

Notice of Electronic Filing

The following transaction was received from Aron M. Oliner entered on 1/31/2019 at 1:11 PM PST and filed on
1/31/2019
Case Name:           SVC
Case Number:         17-10065
Document Number: 408

Docket Text:
Notice Regarding [Notice of Trustee's Intention to Compromise Controversy with Various Creditors and
Litigants; Opportunity for Hearing] Filed by Trustee Timothy W. Hoffman (Attachments: # (1) Certificate of
Service) (Oliner, Aron)

The following document(s) are associated with this transaction:

Document description:Main Document
Original filename:C:\Users\dmicros\Desktop\SVC\Notice of Trustee's Intention to Compromise Controversy
with Various Creditors & Litigants.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=1/31/2019] [FileNumber=34970095-
0] [ad2d7d04ecf6d17892bf9d55c3847b4ef2eb07823a8852d4368757f55ef23caea8
db9c0ed9df404b030c9c486cbf17e0094c750f544d893be459a8ca84dee375]]
Document description:Certificate of Service
Original filename:C:\Users\dmicros\Desktop\SVC\COS re Notice of Trustee's Intention to Compromise
Controversy with Various Creditors & Litigants.pdf
Electronic document Stamp:
[STAMP bkecfStamp_ID=1017961465 [Date=1/31/2019] [FileNumber=34970095-
1] [68ad5523ac646af9cde2486c6e9d11e0edc62a9695ce4f4bd9baf5ba90c7cde0b7
bd2fd645f5c7c04ab57d861e4a7a6adfc8ce11a5104b3ec66b92aff0917b2f]]

17-10065 Notice will be electronically mailed to:

Jonathan M. Cohen on behalf of Creditor Angelica De Vere
jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Elizabeth Matulich
jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Sonyia Grabski
jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Teresa Sullivan
       Case:
       Case:17-10065
             17-10067 Doc#Doc#422-1
                                 70-2 Filed:
                                         Filed:01/13/20
                                                04/03/19 Entered:
                                                          Entered:01/13/20
                                                                   04/03/1916:44:44
                                                                            12:46:44 Page
                                                                                     Page52
                                                                                          31
                                                   of
                                                    of101
                                                       36
CANB Live Database                           CANB Live Database

jcohen@josephandcohen.com, donna@josephandcohen.com

Jonathan M. Cohen on behalf of Creditor Trinity Scott
jcohen@josephandcohen.com, donna@josephandcohen.com

Jay D. Crom
jcrom@bachcrom.com

Cecily A. Dumas on behalf of Creditor Winery Rehabilitation, LLC
cecily.dumas@pillsburylaw.com

Cecily A. Dumas on behalf of Creditor Stephen A Finn
cecily.dumas@pillsburylaw.com

Jacob M. Faircloth on behalf of Debtor SVC
jacob.faircloth@smolsonlaw.com

Michael C. Fallon on behalf of Creditor Sullivan Vineyards Partnership
mcfallon@fallonlaw.net, manders@fallonlaw.net

Michael C. Fallon on behalf of Debtor SVC
mcfallon@fallonlaw.net, manders@fallonlaw.net

Michael C. Fallon on behalf of Debtor SVP
mcfallon@fallonlaw.net, manders@fallonlaw.net

Michael C. Fallon on behalf of Plaintiff SVP
mcfallon@fallonlaw.net, manders@fallonlaw.net

Reno F.R. Fernandez on behalf of Creditor Garvey Brothers Vineyard Management Company
reno@macfern.com, ecf@macfern.com

Reno F.R. Fernandez on behalf of Creditor Paul Garvey
reno@macfern.com, ecf@macfern.com

John D. Fiero on behalf of Interested Party Kelleen Sullivan
jfiero@pszjlaw.com, ocarpio@pszjlaw.com

John D. Fiero on behalf of Interested Party Ross Sullivan
jfiero@pszjlaw.com, ocarpio@pszjlaw.com

John D. Fiero on behalf of Responsible Ind Ross Sullivan
jfiero@pszjlaw.com, ocarpio@pszjlaw.com

Geoffrey A. Heaton on behalf of Trustee Timothy W. Hoffman
gheaton@duanemorris.com, dmicros@duanemorris.com

Timothy W. Hoffman
twh1761@yahoo.com, ca73@ecfcbis.com

Lynette C. Kelly on behalf of U.S. Trustee Office of the U.S. Trustee / SR
lynette.c.kelly@usdoj.gov, ustpregion17.oa.ecf@usdoj.gov
        Case:
         Case:17-10065
               17-10067 Doc#Doc#422-1
                                   70-2 Filed:
                                           Filed:01/13/20
                                                  04/03/19 Entered:
                                                               Entered:01/13/20
                                                                         04/03/1916:44:44
                                                                                  12:46:44 Page
                                                                                           Page53
                                                                                                32
                                                     of
                                                      of101
                                                         36
CANB Live Database                           CANB Live Database


Chris D. Kuhner on behalf of Interested Party Vite USA, Inc.
c.kuhner@kornfieldlaw.com, g.michael@kornfieldlaw.com

Austin P. Nagel on behalf of Creditor Ford Motor Credit Company
melissa@apnagellaw.com

Office of the U.S. Trustee / SR
USTPRegion17.SF.ECF@usdoj.gov

Aron M. Oliner on behalf of Trustee Timothy W. Hoffman
roliner@duanemorris.com, dmicros@duanemorris.com

Steven M. Olson on behalf of Attorney Law Office of Steven M. Olson
smo@smolsonlaw.com

Steven M. Olson on behalf of Debtor SVC
smo@smolsonlaw.com

Steven M. Olson on behalf of Plaintiff SVC
smo@smolsonlaw.com

Steven M. Olson on behalf of Plaintiff SVP
smo@smolsonlaw.com

Matthew J. Shier on behalf of stockholders Andrea Crow
mshier@shierkatz.com, mterry@shierkatz.com

Philip S. Warden on behalf of Creditor Winery Rehabilitation, LLC
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Creditor Angelica De Vere
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Creditor Stephen A Finn
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Defendant Angelica De Vere
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

Philip S. Warden on behalf of Defendant Stephen A Finn
philip.warden@pillsburylaw.com, candy.kleiner@pillsburylaw.com

17-10065 Notice will not be electronically mailed to:

Thomas G. Eddy
,

Fair Harbor Capital, LLC
Ansonia Finance Station
PO Box 237037
New York, NY 10023
       Case:
        Case:17-10065
              17-10067 Doc#
                         Doc#422-1
                             70-2 Filed:
                                   Filed:01/13/20
                                          04/03/19 Entered:
                                                   Entered:01/13/20
                                                            04/03/1916:44:44
                                                                     12:46:44 Page
                                                                              Page54
                                                                                   33
                                            of
                                             of101
                                                36
CANB Live Database                     CANB Live Database


Kokjer, Pierotti, Maiocco & Duck LLP
351 California Street, Suite 300
San Francisco, CA 94104

Peter Simon
Beyers Costin
200 4th St #400
PO Box 8
Santa Rosa, CA 95402

UBF Consulting, Inc.
2033 North Main St., Ste. 700
Walnut Creek, CA 94596




       Case:
       Case:17-10065
             17-10067 Doc#
                      Doc#422-1
                           70-2 Filed:
                                Filed:01/13/20
                                       04/03/19 Entered:
                                                Entered:01/13/20
                                                         04/03/1916:44:44
                                                                  12:46:44 Page
                                                                           Page55
                                                                                34
                                         of
                                          of101
                                             36
PS|Ship - FedEx Label                                       PS|Ship - FedEx Label




    1. Fold the first printed page in half and use as the shipping label.
    2. Place the label in a waybill pouch and affix it to your shipment so that the barcode portion
       of the label can be read and scanned.
    3. Keep the second page as a receipt for your records. The receipt contains the terms and
       conditions of shipping and information useful for tracking your package.




Legal Terms and Conditions
 Tendering packages by using this system constitutes your agreement to the service conditions for the transportation of your
 shipments as found in the applicable FedEx Service Guide, available upon request. FedEx will not be responsible for any claim
 in excess of the applicable declared value, whether the result of loss, damage, delay, non-delivery, misdelivery, or
 misinformation, unless you declare a higher value, pay an additional charge, document your actual loss and file a timely claim.
 Limitations found in the applicable FedEx Service Guide apply. Your right to recover from FedEx for any loss, including intrinsic
 value of the package, loss of sales, income interest, profit, attorney's fees, costs, and other forms of damage whether direct,
 incidental, consequential, or special is limited to the greater of 100 USD or the authorized declared value. Recovery cannot
 exceed actual documented loss. Maximum for items of extraordinary value is 500 USD, e.g. jewelry, precious metals, negotiable
 instruments and other items listed in our Service Guide. Written claims must be filed within strict time limits, see applicable
 FedEx Service Guide. FedEx will not be liable for loss or damage to prohibited items in any event or for your acts or omissions,
 including, without limitation, improper or insufficient packaging, securing, marking or addressing, or the acts or omissions of the
 recipient or anyone else with an interest in the package. See the applicable FedEx Service Guide for complete terms and
 conditions. To obtain information regarding how to file a claim or to obtain a Service Guide, please call 1-800-GO-FEDEX
 (1-800-463-3339).




         Case:
         Case:17-10065
               17-10067 Doc#
                        Doc#422-1
                             70-2 Filed:
                                  Filed:01/13/20
                                         04/03/19 Entered:
                                                  Entered:01/13/20
                                                           04/03/1916:44:44
                                                                    12:46:44 Page
                                                                             Page56
                                                                                  35
                                           of
                                            of101
                                               36
           Your package has been delivered
           Tracking # 785251342396

           Ship date:                                                                             Delivery date:
           Thu, 1/31/2019                                                                         Fri, 2/1/2019 8:57 am
           Aron Oliner                                                                            Hon. Roger L. Efremsky
           Duane Morris LLP                                                                       U.S. Bankrunptcy Court
           San Francisco, CA 94105                                  Delivered                     1300 CLAY ST STE 300
           US                                                                                     OAKLAND, CA 94612
                                                                                                  US



           Personalized Message
           PSShip eMail Notification


           Shipment Facts
           Our records indicate that the following package has been delivered.

             Tracking number:                          785251342396

             Status:                                   Delivered: 02/01/2019 08:57
                                                       AM Signed for By:
                                                       S.STAPLES

             Reference:                                R1034.00002

             Signed for by:                            S.STAPLES

             Delivery location:                        OAKLAND, CA

             Delivered to:                             Receptionist/Front Desk

             Service type:                             FedEx Priority Overnight®

             Packaging type:                           FedEx® Envelope

             Number of pieces:                         1

             Weight:                                   0.50 lb.

             Special handling/Services:                Deliver Weekday

             Standard transit:                         2/1/2019 by 10:30 am




           This tracking update has been requested by:
           Company name:                      Duane Morris LLP

           Name:                              Aron Oliner

           Email:                             roliner@duanemorris.com



             Please do not respond to this message. This email was sent from an unattended mailbox. This report was generated at
         approximately 11:01 AM CST on 02/01/2019.

         All weights are estimated.


         To track the latest status of your shipment, click on the tracking number above.

         This tracking update has been sent to you by FedEx on behalf of the Requestor roliner@duanemorris.com. FedEx does not
         validate the authenticity of the requestor and does not validate, guarantee or warrant the authenticity of the request, the
         requestor's message, or the accuracy of this tracking update.
         Standard transit is the date and time the package is scheduled to be delivered by, based on the selected service, destination and
         ship date. Limitations and exceptions may apply. Please see the FedEx Service Guide for terms and conditions of service,
         including the FedEx Money-Back Guarantee, or contact your FedEx Customer Support representative.

         © 2019 Federal Express Corporation. The content of this message is protected by copyright and trademark laws under U.S. and
         international law. Review our privacy policy. All rights reserved.

         Thank you for your business.




Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page57
                                                                         36
                                  of
                                   of101
                                      36
                      EXHIBIT D

Case: 17-10067   Doc# 70-2   Filed: 01/13/20 Entered: 01/13/20 16:44:44   Page 58
                                       of 101
                  EXHIBIT A
Case: 17-10067
      17-10065   Doc# 70-2
                      422-1 Filed:
                             Filed:01/13/20
                                    04/03/19 Entered:
                                              Entered:01/13/20
                                                       04/03/1916:44:44
                                                                12:46:44 Page
                                                                          Page59
                                                                               8
                                      of
                                       of101
                                          36
Case: 17-10067
      17-10065   Doc# 70-2
                      422-1 Filed:
                             Filed:01/13/20
                                    04/03/19 Entered:
                                              Entered:01/13/20
                                                       04/03/1916:44:44
                                                                12:46:44 Page
                                                                          Page60
                                                                               9
                                      of
                                       of101
                                          36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page61
                                                                         10
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page62
                                                                         11
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page63
                                                                         12
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page64
                                                                         13
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page65
                                                                         14
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page66
                                                                         15
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page67
                                                                         16
                                  of
                                   of101
                                      36
Case:
Case:17-10065
      17-10067 Doc#
               Doc#422-1
                    70-2 Filed:
                         Filed:01/13/20
                                04/03/19 Entered:
                                         Entered:01/13/20
                                                  04/03/1916:44:44
                                                           12:46:44 Page
                                                                    Page68
                                                                         17
                                  of
                                   of101
                                      36
                      EXHIBIT E

Case: 17-10067   Doc# 70-2   Filed: 01/13/20 Entered: 01/13/20 16:44:44   Page 69
                                       of 101
                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP
                       3    One Market Plaza
                            Spear Street Tower, Suite 2200
                       4    San Francisco, CA 94105-1127
                            Telephone: (415) 957-3000
                       5    Facsimile: (415) 957-3001
                            Email: gheaton@duanemorris.com
                       6
                            Counsel for Chapter 11 Trustee
                       7    TIMOTHY W. HOFFMAN
                       8

                       9                              UNITED STATES BANKRUPTCY COURT

                      10                              NORTHERN DISTRICT OF CALIFORNIA
                      11
                                                              SANTA ROSA DIVISION
                      12

                      13    In re                                                  Case No. 17-10065 RLE

                      14    SVC,                                                   (Jointly Administered)

                      15                    Debtor.                                Chapter 11

                      16
                                                                                   TRUSTEE’S CHAPTER 11 STATUS
                      17                                                           CONFERENCE STATEMENT

                      18                                                           Date:    May 21, 2019
                                                                                   Time:    1:30 p.m.
                      19                                                           Place:   1300 Clay Street, Room 201
                                                                                            Oakland, CA 94612
                      20                                                           Judge:   The Hon. Roger L. Efremsky

                      21    In re

                      22    SVP,
                      23                    Debtor.
                      24

                      25             Timothy W. Hoffman, the duly appointed, qualified and acting Chapter 11 Trustee in
                      26
                            these jointly administered cases (“Trustee”) respectfully submits this Chapter 11 status
                      27
                            conference statement, and represents as follows:
                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP                                                      1
                                    TRUSTEE’S CHAPTER 11 STATUS CONFERENCE STATEMENT – CASE NO. 17-10065 RLE
                 Case:
                  Case:17-10065
                        17-10067 Doc#      Doc#433
                       DM3\5762449.1 R1034/00002
                                                 70-2 Filed:
                                                        Filed:
                                                             05/13/19
                                                               01/13/20 Entered:
                                                                         Entered:05/13/19
                                                                                   01/13/20
                                                                                          15:17:57
                                                                                            16:44:44 Page
                                                                                                      Page1 of
                                                                                                            703
                                                                  of 101
                       1           On May 8, 2019, this Court approved the Trustee’s comprehensive settlement with
                       2    various creditors in the case over the objection of Ross and Kelleen Sullivan (the “Sullivans”).
                       3
                            On May 10, 2019, the Trustee submitted a form of order approving that compromise. As of this
                       4
                            writing, the lodging period has not yet run and it is unknown whether or when the Sullivans may
                       5
                            submit their own form of order, consistent with comments made in open court on May 8 by their
                       6

                       7    counsel.

                       8           Once consummated, the result of the recently approved settlement and compromise is a

                       9    much simplified and direct path forward in this case.         The Trustee does not believe that
                      10
                            conversion to chapter 7 is in the best interest of creditors. Neither is a structured dismissal (even
                      11
                            were the Office of the United States Trustee to approve such an approach, which it will not)
                      12
                            possible because of the remaining outstanding claims in the case. Thus, the most realistic and
                      13
                            sensible path forward is a simple chapter 11 plan.
                      14

                      15           The Trustee believes that he can file a proposed plan and disclosure statement within the

                      16    next 30-45 days. This would be a “pot plan” and, at confirmation, would provide for the
                      17    immediate payment of all trade debt. The remaining funds in these administratively consolidated
                      18
                            estates will be allocated to each estate and held in trust pending resolution of the remaining few
                      19
                            claims in the case, namely, the claims of Stephen Finn and Winery Rehabilitation.
                      20
                                   In light of still pending litigation in the District Court between Mr. Stephen Finn and
                      21

                      22    Winery Rehabilitation, on the one hand, and the Sullivans, on the other hand, it does not appear

                      23    possible to liquidate the claims held by Mr. Finn and Winery Rehabilitation until that litigation is

                      24    resolved. The proposed plan will require that all funds be held in trust. The Sullivans will not be
                      25    able to access the funds to pursue their separate claims against Finn and Winery Rehabilitation.
                      26
                            The Trustee believes that the confirmation of a proposed plan will not be difficult to obtain in
                      27
                            these circumstances. It is perhaps the best use of the Court’s time to schedule a continued
                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP                                                     2
                                 TRUSTEE’S CHAPTER 11 STATUS CONFERENCE STATEMENT – CASE NO. 17-10065 RLE
                 Case:
                  Case:17-10065
                        17-10067 Doc#      Doc#433
                       DM3\5762449.1 R1034/00002
                                                 70-2 Filed:
                                                        Filed:
                                                             05/13/19
                                                               01/13/20 Entered:
                                                                         Entered:05/13/19
                                                                                   01/13/20
                                                                                          15:17:57
                                                                                            16:44:44 Page
                                                                                                      Page2 of
                                                                                                            713
                                                                  of 101
                       1    Chapter 11 status conference coincident with the first hearing on the Trustee’s proposed plan and
                       2    disclosure statement.
                       3

                       4               Respectfully submitted,

                       5    Dated: May 13, 2019                                 DUANE MORRIS LLP
                       6
                                                                                By: /s/ Aron M. Oliner (152373)
                       7                                                            Aron M. Oliner
                                                                                    Counsel to Chapter 11 Trustee
                       8
                                                                                    TIMOTHY W. HOFFMAN
                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS
   SAN FRA NCI S CO
                      LLP                                                   3
                                 TRUSTEE’S CHAPTER 11 STATUS CONFERENCE STATEMENT – CASE NO. 17-10065 RLE
                 Case:
                  Case:17-10065
                        17-10067 Doc#      Doc#433
                       DM3\5762449.1 R1034/00002
                                                 70-2 Filed:
                                                        Filed:
                                                             05/13/19
                                                               01/13/20 Entered:
                                                                         Entered:05/13/19
                                                                                   01/13/20
                                                                                          15:17:57
                                                                                            16:44:44 Page
                                                                                                      Page3 of
                                                                                                            723
                                                                  of 101
                      EXHIBIT F

Case: 17-10067   Doc# 70-2   Filed: 01/13/20 Entered: 01/13/20 16:44:44   Page 73
                                       of 101
                                                                         Entered on Docket
                                                                         May 20, 2019
                                                                         EDWARD J. EMMONS, CLERK
                                                                         U.S. BANKRUPTCY COURT
                                                                         NORTHERN DISTRICT OF CALIFORNIA

                       1    Aron M. Oliner (SBN: 152373)
                            Geoffrey A. Heaton (SBN: 206990)
                       2    DUANE MORRIS LLP                           The following constitutes the order of the Court.
                       3    One Market Plaza                           Signed: May 20, 2019
                            Spear Street Tower, Suite 2200
                       4    San Francisco, CA 94105-1127
                            Telephone: (415) 957-3000
                       5    Facsimile: (415) 957-3001                  ______________________________________________
                                                                       Roger L. Efremsky
                            Email: gheaton@duanemorris.com             U.S. Bankruptcy Judge
                       6
                            Counsel for Chapter 11 Trustee
                       7    TIMOTHY W. HOFFMAN
                       8

                       9                                  UNITED STATES BANKRUPTCY COURT

                      10                                  NORTHERN DISTRICT OF CALIFORNIA
                      11
                                                                  SANTA ROSA DIVISION
                      12
                            In re                                                   Case No. 17-10065 RLE
                      13
                            SVC,                                                    (Jointly Administered)
                      14
                                                Debtor.                             Chapter 11
                      15
                                                                                    ORDER AUTHORIZING TRUSTEE TO
                      16                                                            ENTER INTO COMPROMISE
                                                                                    CONTROVERSY WITH VARIOUS
                      17                                                            CREDITORS AND LITIGANTS

                      18
                            In re
                      19
                            SVP,
                      20
                                                Debtor.
                      21

                      22
                                      On the basis of the Application for Order Authorizing Trustee to Enter into Compromise
                      23

                      24    with Various Creditors and Litigants (“Application”), due and proper notice having been given,

                      25    no objection having been filed, and good cause appearing therefor,

                      26              IT IS HEREBY ORDERED as follows:
                      27
                                      1.        The Application is approved.
                      28
D UANE M ORRIS        LLP
                            DM3\5614494.2 R1034/00002                           1
   SAN FRA NCI S CO
                            ORDER AUTHORIZING TRUSTEE TO COMPROMISE CONTROVERSY WITH VARIOUS LITIGANTS
                 Case:
                  Case:17-10065
                        17-10067 Doc#
                                  Doc#435
                                       70-2 Filed:
                                              Filed:   CASE NO.
                                                   05/20/19
                                                     01/13/20   17-10065
                                                              Entered:
                                                                Entered: RLE
                                                                         05/20/19
                                                                           01/13/20
                                                                                  15:15:30
                                                                                    16:44:44 Page
                                                                                              Page1 of
                                                                                                    744
                                                        of 101
                       1              2.        Chapter 11 trustee Timothy W. Hoffman, Angelica de Vere, Teresa Sullivan,
                       2    Sonyia Grabski, Elizabeth Matulich, Trinity Scott, Stephen A. Finn and Winery Rehabilitation,
                       3
                            LLC are authorized to execute any and all documents and to take any and all steps necessary and
                       4
                            proper to compromise the controversy as described in the Application.
                       5
                                      3.        Claim No. 5 in SVC’s case filed by Angelica de Vere, and any amendments
                       6

                       7    thereto, are hereby withdrawn with prejudice.

                       8              4.        Claim No. 17 in SVC’s case filed by Angelica de Vere, and any amendments

                       9    thereto, are hereby withdrawn with prejudice.
                      10
                                      5.        Claim No. 6 in SVC’s case filed by Teresa Sullivan, and any amendments thereto,
                      11
                            are hereby withdrawn with prejudice.
                      12
                                      6.        Claim No. 7 in SVC’s case filed by Sonyia Grabski, and any amendments thereto,
                      13
                            are hereby withdrawn with prejudice.
                      14

                      15              7.        Claim No. 8 in SVC’s case filed by Elizabeth Matulich, and any amendments

                      16    thereto, are hereby withdrawn with prejudice.
                      17              8.        Claim No. 9 in SVC’s case filed by Trinity Scott, and any amendments thereto,
                      18
                            are hereby withdrawn with prejudice.
                      19
                                      9.        Consistent with paragraph 2 of the Settlement Agreement, nothing in this Order
                      20
                            allows or disallows any claims filed by Winery Rehabilitation, LLC, or Stephen A. Finn,
                      21

                      22    including but not limited to Claim Nos. 11, 12, 13 and 14 (collectively, the “Finn Party Claims”).

                      23    The Finn Party Claims shall be subordinated in their entirety to all trade debt reflected in the

                      24    captioned debtors’ schedules and proofs of claim currently on file in the Bankruptcy Cases, to
                      25    the extent such claims are allowed, provided, however, that the Finn Party Claims shall not be
                      26
                            subordinated to the general unsecured claim in the amount of $2,130,720.00 listed in SVC’s
                      27
                            bankruptcy schedules [Docket No. 25] as a trade payable due SVP.
                      28
D UANE M ORRIS        LLP
                            DM3\5614494.2 R1034/00002                          2
   SAN FRA NCI S CO
                            ORDER AUTHORIZING TRUSTEE TO COMPROMISE CONTROVERSY WITH VARIOUS LITIGANTS
                 Case:
                  Case:17-10065
                        17-10067 Doc#
                                  Doc#435
                                       70-2 Filed:
                                              Filed:   CASE NO.
                                                   05/20/19
                                                     01/13/20   17-10065
                                                              Entered:
                                                                Entered: RLE
                                                                         05/20/19
                                                                           01/13/20
                                                                                  15:15:30
                                                                                    16:44:44 Page
                                                                                              Page2 of
                                                                                                    754
                                                        of 101
                       1              10.       The Settlement Agreement and the approval of the compromise herein shall have
                       2    no effect on claims possessed by Ross and Kelleen Sullivan, in their individual capacities,
                       3
                            against Mr. Finn or any of his affiliates or entities, which are not being released under the
                       4
                            Settlement Agreement.
                       5
                                      11.       Notwithstanding anything to the contrary in paragraph 8(b) of the Settlement
                       6

                       7    Agreement, no release of the Buchalter law firm or any of its past or present attorneys shall be

                       8    effected herein. Any and all claims the Debtors and Trustee may have against Buchalter shall be

                       9    expressly preserved.
                      10

                      11                                          *** END OF ORDER ***

                      12

                      13    APPROVED AS TO FORM AND CONTENT.

                      14

                      15    Dated: May 10, 2019                    PILLSBURY WINTHROP SHAW PITTMAN LLP

                      16                                           BY: /s/ Philip S. Warden (54752)
                                                                       Attorneys for Stephen A. Finn,
                      17                                               Winery Rehabilitation, LLC and Angelica de Vere
                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5614494.2 R1034/00002                          3
   SAN FRA NCI S CO
                            ORDER AUTHORIZING TRUSTEE TO COMPROMISE CONTROVERSY WITH VARIOUS LITIGANTS
                 Case:
                  Case:17-10065
                        17-10067 Doc#
                                  Doc#435
                                       70-2 Filed:
                                              Filed:   CASE NO.
                                                   05/20/19
                                                     01/13/20   17-10065
                                                              Entered:
                                                                Entered: RLE
                                                                         05/20/19
                                                                           01/13/20
                                                                                  15:15:30
                                                                                    16:44:44 Page
                                                                                              Page3 of
                                                                                                    764
                                                        of 101
                       1                                         COURT SERVICE LIST
                       2
                            [All parties entitled to service are ECF registered in this case.]
                       3

                       4

                       5

                       6

                       7

                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
D UANE M ORRIS        LLP
                            DM3\5614494.2 R1034/00002                          4
   SAN FRA NCI S CO
                            ORDER AUTHORIZING TRUSTEE TO COMPROMISE CONTROVERSY WITH VARIOUS LITIGANTS
                 Case:
                  Case:17-10065
                        17-10067 Doc#
                                  Doc#435
                                       70-2 Filed:
                                              Filed:   CASE NO.
                                                   05/20/19
                                                     01/13/20   17-10065
                                                              Entered:
                                                                Entered: RLE
                                                                         05/20/19
                                                                           01/13/20
                                                                                  15:15:30
                                                                                    16:44:44 Page
                                                                                              Page4 of
                                                                                                    774
                                                        of 101
                      EXHIBIT G

Case: 17-10067   Doc# 70-2   Filed: 01/13/20 Entered: 01/13/20 16:44:44   Page 78
                                       of 101
                            UNITED STATES BANKRUPTCY COURT

                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                  BEFORE THE HONORABLE ROGER L. EFREMSKY, JUDGE

     In Re:                                           )   Case No. 17-10065-RLE-11
                                                      )   (Corrected transcript)
                                                      )   TRUSTEE'S APPLICATION for
     SULLIVAN VINEYARDS CORPORATION,                  )   ORDER AUTHORIZING TRUSTEE to
                                                      )   ENTER INTO COMPROMISE with
                                                      )   VARIOUS CREDITORS and
                                Debtor.               )   LITIGANTS
                                                      )   May 8, 2019
                                                      )   Oakland, California

       Appearances:

       For the Sullivan                John D. Fiero, Esq.
       Family:                         Pachulski Stang Ziehl & Jones
                                       150 California Street, 15th Floor
                                       San Francisco, California 94111-4500

                                       Daniel Mason, Partner
                                       Furth Salem Mason & Li, LLP
                                       101 California Street, Suite 2710
                                       San Francisco, California 94111

       For the Creditor                Jonathan Cohen
       Employees:                      Joseph & Cohen, PC
                                       1855 Market Street
                                       San Francisco, California                 94103

       For Creditors Winery            Philip S. Warden, Esq.
       Rehabilitation, LLC             Pillsbury Winthrop Shaw Pittman LLP
       and Stephen A. Finn:            4 Embarcadero Center, 22nd Floor
                                       San Francisco, California 94111-5998

       For Chapter 11 Trustee          Ron Oliner, Esq.
       Timothy W. Hoffman:             Law Offices of Duane Morris
                                       1 Market, Spear Tower Suite 2200
                                       San Francisco, California 94105-3104

     Digital Court                     United States Bankruptcy Court
     Recorder:                         Clerk of the Court
                                       Lydia Menendez
                                       1300 Clay Street, Third Floor
                                       Oakland, California 94612

     Certified Electronic
     Transcriber:                      Palmer Reporting Services

                 Proceedings recorded by digital recording;
      transcript produced by federally-approved transcription service.


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page179
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                               2

  1   Monday, May 8, 2019                                                2:23 o'clock p.m.

  2                                P R O C E E D I N G S

  3               THE COURT:       I'll take up line item 6, Case 17-10065.

  4               MR. OLINER:        Good afternoon, Your Honor.                  Ron Oliner,

  5   Duane Morris, counsel for Chapter 11 Trustee Timothy Hoffman.

  6               THE COURT:       All right.        Good afternoon.

  7               MR. FIERO:       Good afternoon, Your Honor.                  John Fiero of

  8   Pachulski Stang for the Sullivan family and also with me here is

  9   Dan Mason of the Furth, Salem and Mason firm and he is counsel

 10   in the matter proceeding before Judge Orrick.

 11               THE COURT:       All right.        Very good.         Thank you.

 12               MR. WARDEN:        Good afternoon, Your Honor.                  I'm Philip

 13   Warden for the — for Mr. Finn and for Ms. De Vere and for Winery

 14   Rehabilitation.       Thank you, sir.

 15               THE COURT:       Good afternoon.

 16               MR. COHEN:       And good afternoon, Your Honor.                       Jonathan

 17   Cohen on behalf of the creditor employees.

 18               THE COURT:       All right.        Good afternoon.

 19               MR. OLINER:        It is an auspicious day in this case,

 20   where we have, subject to your approval, solved — I don't want

 21   to give it a percentage, but a whole big chunk of this case.

 22   And it's been in our papers and probably flawed, but the

 23   benefits are large.         Parties will undoubtedly characterize it

 24   differently, but from the trustee's perspective this gets rid of

 25   $9 million in claims that we've defined are the five ladies in


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page280
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                           3

  1   the case are being waived, are gone from the estate.                           Mr.

  2   Warden's client is taking care of them, paying them.                           We don't

  3   know how much or how that's resolved.                 We always deem those

  4   claims very puffy, as you know.              But the bottom line is that's

  5   gone.

  6               THE COURT:       All right.

  7               MR. OLINER:        The — Mr. Warden's clients' claims,

  8   remaining claims, the so-called indemnity claims, to which Mr.

  9   Fiero has objected, and I think that's either tabled or in the

 10   ether somewhere, are not being liquidated, and so whatever — any

 11   basis to object to them survives today.                  And they're — but they

 12   are because Mr. Warden's clients have agreed, being

 13   subordinated, to trade, so the third parties who aren't sending

 14   lawyers to court every day through the life of this case are

 15   going to get paid.        There's absolutely immutably funds to pay

 16   them in full.

 17               THE COURT:       And that's about a quarter of a million?

 18               MR. OLINER:        I think that's right.              Right in that

 19   range.

 20               The estate's lawsuit against Mr. Warden's clients,

 21   which was filed by Steve Olson, not the trustee, in which I

 22   think we have characterized it as at least very, very similar to

 23   the claims that have been asserted by the Sullivans individually

 24   in Mr. — in Judge Orrick's court, that's gone too.                          We are

 25   giving — we are dismissing those estate's — that estate's


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page381
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                    4

  1   adversary proceeding against Mr. Warden's clients with

  2   prejudice.

  3                The estate is giving Mr. Warden's clients the broadest

  4   possible release.        The universe of claims that this estate has,

  5   including 1542 language, are gone.                Now that's all I really want

  6   to say about that.        The — there has been some back and forth,

  7   and I don't want to characterize or put words in the mouths of

  8   way too many lawyers in the courtroom, about what is and isn't

  9   being given up.       I think each side can tell you what they think

 10   the order should contain.            It's a deal that makes eminent sense

 11   for the estate.       It turns an 800-paid gorilla of a case into, I

 12   don't know, I'm sort of embellishing here, a much smaller

 13   gorilla, one that we can handle, because then we'll know we have

 14   a pot of money, a couple of remaining issues, these claims by

 15   Mr. Finn's client, the intercompany claim with which I think

 16   you're familiar, and then we will move forward with some kind of

 17   an exit strategy from there.

 18                So unless you have questions, I —

 19                THE COURT:      I think the only — I have a couple of

 20   things just to clarify.           I want to be clear.             It's my

 21   understanding that the former employees, the five ladies as you

 22   refer to them, that with regards to the Sullivans, they are

 23   going to dismiss the Napa action but without prejudices to the

 24   Sullivans, and that's really not part of — I just —

 25                MR. OLINER:       Yeah.


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page482
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                           5

  1               THE COURT:       — want to be clear about that.

  2               MR. OLINER:        Yeah.     Thank you.        And you reminded me, I

  3   forgot to say something else as well.                 With respect to that,

  4   there was much ink spilled, much pressure on the trustee to

  5   include the ladies specifically in this settlement agreement,

  6   and that's a whole second tranche of lawyers.                      And we held fast

  7   and said you guys solve that on your own.

  8               Someone else can tell you what's going on there.

  9   Despite the initial objection filed by Mr. Fiero suggesting that

 10   that's a condition precedent to this deal, it's not.                           And what

 11   has gone on between the ladies in state court and the Napa

 12   County case, that's not our problem.

 13               THE COURT:       Right.

 14               MR. OLINER:        We'd like it not to be our problem.

 15               I forgot to mention one more thing.                    It was raised by

 16   Mr. Fiero and appropriately so.              Buchalter, they came in, they

 17   were riven with conflict, they were disqualified, they had to be

 18   pushed out forcefully with court orders.                   When we in our

 19   language in the settlement agreement included a very broad

 20   release of all attorneys, et cetera, et cetera, we did not

 21   intend to include a release of the Buchalter firm.                          That will be

 22   specifically carved out in the form of order.                      It was raised by

 23   the Sullivans' lawyer.          It's been surfaced by — with everybody.

 24   No one is standing in the way of that, so we —

 25               THE COURT:       And it carves out the Buchalter firm as


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page583
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                    6

  1   well as the attorneys at Buchalter that worked on the case?

  2               MR. OLINER:        Correct.

  3               THE COURT:       Okay.      All right.       The other question I

  4   have is that with regards to the matter of Kelleen F. Sullivan,

  5   et al. versus Stephen A. Finn, et al., Case Number 3:17CV05799,

  6   before Judge Orrick, it's my understanding that this settlement,

  7   that it should be clear that this motion, if approved by the

  8   court, is not intended and should not be interpreted as serving

  9   to release any claims held by any member of the Sullivan family

 10   as individuals against any defendant in the district court

 11   action noted above, if there is one, because Judge Orrick has

 12   not ruled on that.        He had some tentative decisions saying there

 13   might be something that survives, but I want to make it clear

 14   that this is not — the settlement does not attempt to release

 15   any of their individual claims that they would have the right to

 16   bring individually. It's only releasing the estate's actions.

 17               MR. OLINER:        The settlement agreement, and I'm going

 18   to sound like I'm playing a little bit of gamesmanship with you,

 19   it's not my intention, there are attorneys —

 20               THE COURT:       I'm using Mr. Fiero's word —

 21               MR. OLINER:        Yes, I know you are.

 22               THE COURT:       — when he filed in — and I want — Mr.

 23   Warden might have a different way of —

 24               MR. OLINER:        I need —

 25               THE COURT:       — and might agree with it but have


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page684
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                               7

  1   different language.         I was just using that to paraphrase it for

  2   purposes of the question.

  3               MR. OLINER:        I'm going to yield in just a few seconds

  4   for these counsels to argue about that.                  The settlement

  5   agreement offers only this:             The broadest possible release of

  6   the estate's claims that can be given to Mr. Warden's clients.

  7   Lawyers will want to put language into the order which either

  8   colors Judge Orrick's next move one way or the other.                              I'm going

  9   to leave that here.         I'm well aware of Mr. Fiero's position and

 10   how he wants some clarity there.               I'll just leave that to Your

 11   Honor.

 12               THE COURT:       Okay.      All right.       Mr. Fiero.

 13               MR. FIERO:       Your Honor, John Fiero for the Sullivans.

 14   Thank you for honing in on the one issue that we want to walk

 15   out of here with clarity about, and that is, just as you read

 16   into the record, that no individual claim of a Sullivan family

 17   member is affected by this settlement; that the trustee was not

 18   trying to give up such claims; and that there was no bargain by

 19   which they should be surrendered.

 20               And to that end, Your Honor, I circulated this morning

 21   a proposed form of order which marks up the trustee's form of

 22   order that had been circulated earlier among counsel.                              And this

 23   is what I can report.          And in that, I tried to thread that exact

 24   needle, preserving all Sullivan family member claims.                              And when

 25   I say Sullivan family member claims, I mean Ross and Kelley and


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page785
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                    8

  1   I mean their siblings, everyone who has an ownership interest in

  2   SVC.

  3               And with regard to that, Your Honor, I think the

  4   trustee's position is they're agnostic to the mark-up and

  5   they're okay with the way it is, but they don't want to stand up

  6   and say, yes, this is a good iteration of our bargain, but I

  7   think that is the truth.           I know that Mr. Finn doesn't agree

  8   with the mark-up that I've sent.               And I haven't had a chance to

  9   connect with Mr. Cohen about his views, although I would expect

 10   he would be agnostic as well because his clients are riding off

 11   into the sunset and it is the Sullivans who are left to deal

 12   with Mr. Finn.

 13               And so if it would be okay, Your Honor, I'd like to

 14   approach and hand up the redline of Mr. Oliner's order that I

 15   circulated this morning so that the Court can see what language

 16   we would propose be in the order.               Mr. — every lawyer in the

 17   courtroom who cares about this, Your Honor, has a copy of this

 18   order, I've handed it out this afternoon.                   And so I think it

 19   might just help frame our discussion.                 But with that, I don't

 20   have anything more to add.            You understand our position and

 21   we've tried to encapsulate it in this marked-up order.

 22               THE COURT:       Okay.      Let me just make a preliminary

 23   comment.    Mr. Oliner would prepare an order, parties disagree

 24   with it.    What I typically do is ask the respective counsels to

 25   submit an order and specifically save our client with 99.9


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page886
                                                                             of
                                    of23
                                      101
                            Trustee's Application to Enter Compromise                            9

  1   percent of these particular clauses we think should be written

  2   this way, I would then ask you to submit a letter with that.

  3   I've looked at it.        If I felt comfortable, didn't have any

  4   questions, I'd probably choose the one that I think is most

  5   appropriate.      If I have any issues, then I'd get everybody back

  6   on the phone or have another hearing on this.                      Preliminarily,

  7   that's how I would deal with this.

  8               I'd be happy to take a look at it today.                        On the other

  9   hand, Mr. Warden just got this, I'm assuming, today, and so he's

 10   not really going to be in a position to say yea or nay.                            But I

 11   would be happy to hear comments from Mr. Warden about that,

 12   because one of the things that comes to my mind, and again I

 13   haven't looked at the lawsuit that was filed before Judge Orrick

 14   in some time, but the — Mr. Warden's position is, is it's all

 15   derivative, so with this release by the trustee, that suit goes

 16   away.    Judge Orrick has kind of issued a tentative saying,

 17   'Well, I think something may survive.'

 18               But one of the questions that comes to my mind is if

 19   the Sullivans individually have a cause of action that they can

 20   bring, not the estate, the estate has no authority to bring, but

 21   it's something they and only they individually could bring, I

 22   think that's clear, but my question would be what if there is a

 23   cause of action, and again I haven't thought this through, but

 24   if there was an action possibly the estate and the Sullivans

 25   could both bring that possibly would just be derivative, but


                                  PALMER REPORTING SERVICES
                  1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page987
                                                                             of
                                    of23
                                      101
                              Trustee's Application to Enter Compromise                    10

  1    that would be my only concern, whether it'd be some potential

  2    gray area.

  3                 MR. FIERO:       Your Honor, I believe that we are

  4    acknowledging that if the claims are derivative, if they

  5    actually are corporate claims, that they are resolved by this

  6    settlement and there's nothing we can do about it.

  7                 THE COURT:       Okay.

  8                 MR. FIERO:       But with regard to individual claims, we

  9    think that, A, the Sullivans as equity owners of the debtor

 10    certainly have standing to —

 11                 THE COURT:       Right.

 12                 MR. FIERO:       — to weigh in on the settlement; and, B,

 13    that this Court should not be interested in any way in resolving

 14    that dispute.       It's completely outside of what's happening in

 15    this Court.

 16                 THE COURT:       I think my discussions with Judge Orrick

 17    has been that to the extent that there are individual causes of

 18    action between the Sullivans, Finn, and WR — Winery

 19    Rehabilitation, I have no jurisdiction over that, they're not

 20    before me, and that would be something that would be decided in

 21    the district court, which will lead —

 22                 MR. FIERO:       Yes, Your Honor.           And this language that

 23    I'd like to hand up sort of goes to that —

 24                 THE COURT:       Okay.      If you — you could, you could.

 25                 MR. FIERO:       It's in the very last paragraph, Your


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1088of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                      11

  1    Honor, paragraph 10.

  2                 THE COURT:       Okay.      All right, thank you.

  3                 MR. [SPEAKER]:         Second to last.

  4                 MR. FIERO:       Oh, I'm sorry.          Second to last.

  5                 Is there an 11?

  6                 THE COURT:       All right.        Mr. Warden, go ahead.

  7                 MR. WARDEN:        Thank you, Judge.

  8                 THE COURT:       Mr. Warden, if you're more comfortable

  9    there, you're —

 10                 MR. WARDEN:        No, I'm happy to stand.               I get to sit all

 11    day.

 12                 Your Honor, Mr. Fiero seems to think he represents

 13    somebody other than the clients that he appears for.                            I'm

 14    looking at his pleading, his response, and he says in the

 15    caption:     Attorneys for Equity Owners Ross, Sullivan, and

 16    Kelleen Sullivan.         So I have no idea why we keep talking about

 17    any member of the Sullivan family.                 They don't — he doesn't

 18    represent — they have not appeared.                 They're not a party to this

 19    settlement.      So what is it, they're asking for general releases

 20    and they're asking to modify the order.                   He's not a party to the

 21    settlement.

 22                 THE COURT:       Well, let's — I guess my point would be

 23    here, assuming the others — there are, what, three other

 24    siblings — if they're not a party to it, they're not going to be

 25    bound by it.       And if the trustee is just saying, 'I'm giving the


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1189of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                           12

  1    broadest possible release to Mr. Finn and his related entities,'

  2    okay.    It wouldn't be having any effect on any individual causes

  3    of action that they might have against Mr. Finn and related

  4    entities.     So whether he represents them formally or put it in

  5    writing, we've had this discussion before, Mr. Fiero had made a

  6    statement from the podium, and I think it's one of the last two

  7    hearings, indicating that those papers indicate Ross and Kelleen

  8    he does represent and his spoken with the other three siblings.

  9    I guess that's my recollection, so.

 10                 MR. WARDEN:        Well, I just don't think there — that

 11    even mentioning them is appropriate.                  And I think any order that

 12    purports to deal with them is entirely ineffective.                           They're not

 13    before the Court.         As best I know, they're not creditors.                    They

 14    have no standing in this Court.

 15                 But to the more important issue which is this order, I

 16    saw this at about 1:59 and I've not studied it.

 17                 THE COURT:       Understood, understood.

 18                 MR. WARDEN:        But, Your Honor, we file — or the trustee

 19    filed this entire motion on April the 3rd.                     Why did we wait

 20    until this afternoon to do this?                There's no reason.              I really

 21    think that it's a package deal.               The trustee, to his credit,

 22    bent over backwards and did concede various things to Mr. Fiero.

 23    He said, 'Okay, I'll carve out.               I didn't intend to affect

 24    Buchalter,' fine, I didn't object to that.                     But the rest of it's

 25    a package.      It was a package deal.             I think everybody's happy


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1290of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                          13

  1    with it.     If I were a creditor, a trade creditor, I'd be very

  2    happy.    And I think it clears a whole lot of the air and I

  3    really see no reason to disturb any of this.                       I agree with your

  4    —

  5                 THE COURT:       Mr. Warden, let's — if I can stop you

  6    there, if that's the case then we have a problem with Buchalter

  7    because this was filed April 30th, why don't I have language

  8    that deals carving out Buchalter specifically?                        It's not

  9    anything I have.

 10                 MR. WARDEN:        I'll defer to the trustee on that.

 11                 MR. OLINER:        I think I might have to fall on my sword

 12    here.    For one, —

 13                 THE COURT:       I'm not blaming you.             I'm just pointing

 14    out —

 15                 MR. OLINER:        Yeah.     No, you're right.

 16                 THE COURT:       — that these are things that just happen

 17    when you're putting a settlement together.

 18                 MR. OLINER:        A couple things.          One, Mr. Warden spoke

 19    it and I need to correct it.              Mr. Fiero circulated this kind of

 20    language in a form of order long before today.                        I was working

 21    dutifully to get these parties to come together on it.                              It might

 22    have been modified slightly today from what he offered before,

 23    but hardly has this sat in on ice since I filed a motion.

 24                 THE COURT:       Right.

 25                 MR. OLINER:        I have been circulating forms of order


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1391of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                     14

  1    and trying to get parties together.

  2                 Agnostic is kind of correct.                That was Mr. Fiero's

  3    word.    I want to get the deal approved and get on with the case.

  4                 THE COURT:       Right.

  5                 MR. OLINER:        We agreed, I think it's in the papers we

  6    filed, but not in the form of order that I have submitted to

  7    Your Honor, —

  8                 THE COURT:       Right,

  9                 MR. OLINER:        — the Buchalter carveout.                What you said

 10    a few moments ago may be the wisest course because these — these

 11    parties —

 12                 THE COURT:       We're not going to get it resolved yet.

 13    I'm offering an opportunity for counsel to be heard today —

 14                 MR. OLINER:        Right.

 15                 THE COURT:       — if there's something they want to

 16    articulate for my benefit.             But I think what I'm going to have

 17    is I'm going to ask you to submit a form of order.

 18                 MR. OLINER:        Right.

 19                 THE COURT:       I have Mr. Warden and Mr. Fiero say, okay,

 20    — Mr. Warden might say, 'I am happy with all this' or 'I looked

 21    at what Mr. Fiero is approaching, nonsense, I don't want

 22    anything to do with it,' and then you can give me your proposed

 23    —

 24                 MR. OLINER:        And then you pick.

 25                 THE COURT:       — language changes, and I'll look at it.


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1492of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                    15

  1    And if I have a question, I'll either get you back on the phone

  2    or have another hearing if necessary.

  3                 MR. OLINER:        Or prepare your own form of order.

  4                 THE COURT:       Yeah.      Correct.

  5                 MR. OLINER:        Sure.     That's, I think, the best way.            I

  6    don't mean to cut anybody short.

  7                 THE COURT:       All right.        So, Mr. Warden, I guess my

  8    question for you today that I'm going to do this and afford

  9    everybody the opportunity, is there something that you want me —

 10    you want to bring to my attention, because absent until I

 11    actually see language that people had an opportunity, I think it

 12    might be just be premature, and the question I would have at

 13    this juncture:        Does anybody have any opposition to the

 14    settlement as proposed with the understanding we've got some

 15    dispute over the language and we'll have specific language

 16    dealing with the carveout of the Buchalter firm and the

 17    attorneys who handled the case?

 18                 Is there something else somebody would want to add

 19    today?

 20                 MR. WARDEN:        I've seen no opposition, Your Honor.

 21                 THE COURT:       My — and I'm not —

 22                 MR. WARDEN:        The last day, I think the time to object

 23    was extended —

 24                 THE COURT:       Right.

 25                 MR. WARDEN:        — twice.


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1593of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                           16

  1                 THE COURT:       All right.

  2                 MR. WARDEN:        So —

  3                 THE COURT:       What I'm prepared to do is say that the

  4    A&C Properties have been met here.                 I'm going to go ahead and

  5    approve the settlement with the understanding that Mr. Oliner

  6    will submit a form of order, provide it to Mr. Fiero and Mr.

  7    Warden, and anybody else who would like to look at that who has

  8    appeared in this case with respect to the settlement.                               You will

  9    have seven days after that order to submit your own order, just

 10    a brief coverletter that simply says:                  Here's what we had.               This

 11    is the specifics.

 12                 I can look at it.           If I'm comfortable with certain

 13    language, I could take the trustee's final, I could end up

 14    adopting, or I may get people back on the phone just to give an

 15    opportunity if I have some questions, but that's how I intend on

 16    handling this.        Okay?

 17                 MR. OLINER:        Terrific.

 18                 THE COURT:       All right.

 19                 MR. FIERO:       Your Honor, could I just add two points?

 20                 THE COURT:       Go ahead.

 21                 MR. FIERO:       The first is that, yes, I do represent all

 22    five Sullivan family members and I've got signed engagement

 23    letters that say that.

 24                 THE COURT:       Okay.

 25                 MR. FIERO:       I'm just double-checking my file, but I


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1694of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                            17

  1    know my engagement letter went to all five of them.

  2                 THE COURT:       Okay.

  3                 MR. FIERO:       And then with respect to this idea that

  4    the Sullivans did not object, they did object.                         We filed a

  5    written objection.         You read from it from the bench.                      And the

  6    order that I handed up, you know, as a way to frame the

  7    discussion is entirely consistent with what we said in our

  8    pleading.     And, with that, we'll go ahead and do the letter

  9    brief.    Thank you.

 10                 THE COURT:       Okay.      Mr. Warden.

 11                 MR. WARDEN:        May I make a few other comments?

 12                 THE COURT:       Sure.

 13                 MR. WARDEN:        I agree with Your Honor that Your Honor

 14    has no jurisdiction over the individuals.                    They're not parties.

 15    And so I — nothing Your Honor says is going to, in effect,

 16    dictate to the district court what he does.                        I think we can all

 17    agree on that.

 18                 I really don't understand why Mr. Fiero says he

 19    objected.     He calls it a supplemental response and then he filed

 20    something else called a response.                He didn't say objection.                  But

 21    if we're treating it as an objection, okay, sobeit.                            I'm not

 22    really sure, I think the key here is the agreement itself, and I

 23    want to put on the record that the agreement is the agreement

 24    and all of this peripheral comments and all of the discussion

 25    that's gone on in any and all applications, those are all


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124    (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1795of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                            18

  1    subsumed within the order.             The order is what governs.                   And I

  2    trust —

  3                 THE COURT:       Right.      And what I'm acknowledging is that

  4    I am looking in this order to specifically state, talking about

  5    the Buchalter carveout.            There is a 9th Circuit decision that

  6    just came down talking about a consensual statement and how

  7    things might affect issue or claims preclusion.                         This is a

  8    consensual agreement that has been reached between the parties,

  9    but I wanted — but see the language on the carveout for the

 10    Buchalters, there is an issue that any individual causes of

 11    action that the Sullivans have are not included.                         The trustee is

 12    only giving the broadest release as to claims that the estate

 13    has against Mr. Finn and the related entities.

 14                 With that being said, I'm approving the compromise.

 15                 And I guess the next question I have, assuming we get

 16    over the hurdle of getting the agreed language, is:                           Where do we

 17    go from here?       Because, as I see it, we have Mr. Warden's

 18    clients' claims, we have objections to the same.                         The trustee is

 19    going to be in a position as a result of the subordination to

 20    pay all of the quarter of a million in trade creditors, but then

 21    we have the action pending before Judge Orrick.

 22                 And the question I'm raising is this something that

 23    would make more sense for the reference to be withdrawn,

 24    possibly?     So that it's all before Judge Orrick or just let

 25    Judge Orrick deal with his end of the litigation, we put


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1896of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                         19

  1    everything on hold here, or do we pursue — I don't know how we

  2    pursue the claims litigation here until potentially that lawsuit

  3    — because that part of your claim is — is based on

  4    indemnification.        So I don't need answers today, but I want you

  5    to think about this, how we're going to proceed going forward.

  6                 Mr. Oliner.

  7                 MR. WARDEN:        Your —

  8                 MR. OLINER:        I have some comments, but I will wait —

  9                 THE COURT:       Let me hear from trustee's counsel first.

 10                 MR. WARDEN:        If I can respond, I think I can answer

 11    one of the questions the Court posed.                  You said what if there

 12    were an action that potentially was — could be brought by the

 13    Sullivans, but they both had a derivative claim, or words like

 14    that, let's remember the rules.

 15                 Derivative claims, the proceeds are paid to the

 16    estate, paid to the trustee.              They are not paid to the

 17    individuals.       And, remember, Mr. Finn has not one, not two, but

 18    three forms of indemnity, plus the Siegel (phonetic) case.                            And

 19    one of the cases we're settling today is the adversary.                             And the

 20    first claim for relief says, I object to the — one of Mr. Finn's

 21    claims — that's been paid.             It's been paid in full.                It's res

 22    judicata under the 9th Circuit law.                 So I don't really think

 23    there is a whole lot of mystery here.                  I think it's, frankly,

 24    pretty simple.

 25                 I'm — I would argue against removing the reference.                            I


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page1997of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                       20

  1    —

  2                 THE COURT:       I just threw it out.             I'm not — I'm not —

  3    I was just saying I won't — I'm trying to get just an

  4    understanding as how we're going to move forward in the

  5    bankruptcy court and what the timing and what are the parties

  6    thinking about, just for my edification.

  7                 So, Mr. Oliner, if you could tell me —

  8                 MR. OLINER:        From here?       Sure.

  9                 THE COURT:       Yes.

 10                 MR. OLINER:        Sure.     Unless you want me to —

 11                 THE COURT:       No, from there is fine.

 12                 MR. OLINER:        Thank you.       So the trustee has certainly

 13    given some thought to what happens after we get through the

 14    hump, the hurdle, as it were.               And, you know, we have a pot of

 15    money.    After today, we have considerably fewer folks who want

 16    it or have rights to it.

 17                 Conversion, that's going to delay folks.                        It's another

 18    trustee, a set of lawyers.             It's going to deplete further.

 19    Where I think I've heard you say, I have the sense that you know

 20    the — the trustee, my client's done a yeoman's job.                           So where we

 21    come out is probably a very simplified process, a pot plan.                          It

 22    would be a plan and disclosure statement.                    We'll flesh this out

 23    at a status conference statement we will file a week before the

 24    21st, which is where you have continued the Chapter 11 status —

 25                 THE COURT:       Right.


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page2098of
                                       of23
                                          101
                              Trustee's Application to Enter Compromise                      21

  1                 MR. OLINER:        — conference, where either through the

  2    plan crucible, most likely, we will immediately pay out the

  3    trade creditors.        And then Jim Hoffman, assuming he is the

  4    liquidating agent or otherwise, the fellow who is still standing

  5    on the other side of confirmation, he just holds the money.

  6                 THE COURT:       Okay.

  7                 MR. OLINER:        As you have correctly pointed out, Judge

  8    Orrick has to figure out — you know, the claims of Finn, these

  9    indemnity claims, have to be liquidated to or objected to.                          The

 10    intercompany claim isn't liquidated.                  And then the question is

 11    in these administratively-consolidated estates, who is getting

 12    what.    So a highly-inactive — if that's a proper connection of

 13    the words — liquidating trustee on the other side of a very

 14    simplified confirmation, it seems to us, the trustee hasn't

 15    taken a position on who gets what so much as just sitting back,

 16    not billing much time, —

 17                 THE COURT:       Gotcha.

 18                 MR. OLINER:        — holding money.          That's how we see the

 19    future.

 20                 THE COURT:       Okay, all right.

 21                 MR. OLINER:        Tentatively.

 22                 THE COURT:       All right.        Then that's — answers the

 23    question I have today, so I'm approving this.                       I'll look for an

 24    order.    Again, circulate it.            After you receive it, file it with

 25    the Court.      Then in seven days after that, if there's a


                                    PALMER REPORTING SERVICES
                    1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
 Case:17-10065
       17-10067 Doc#
                 Doc#441
                      70-2 Filed:
                             Filed:05/27/19
                                    01/13/20 Entered:
                                              Entered:05/27/19
                                                       01/13/2014:38:42
                                                                16:44:44 Page
                                                                          Page2199of
                                       of23
                                          101
                             Trustee's Application to Enter Compromise                    22

  1    disagreement, submit a letter with your proposed language for

  2    either whatever sections of the order that you have a

  3    disagreement with, then I'll look at that.                    And if I have

  4    questions, I'll get you back on the phone or require another

  5    hearing, if necessary, but it will most likely with be resolved

  6    with a phone call, if that at all.

  7                MR. OLINER:        I think you can anticipate that by

  8    tomorrow we will have done our part, we will — no disrespect —

  9    submit the form of order that we had previously agreed to

 10    without the new language.

 11                THE COURT:       Okay.

 12                MR. OLINER:        I have no doubt pursuant to the comments

 13    made that within the lodging period, Mr. Fiero will offer his

 14    language, and you decide.

 15                THE COURT:       Okay, very good.           All right.

 16                MR. OLINER:        Thank you.

 17                THE COURT:       Thank you very much.

 18                MR. WARDEN:        Thank you, Your Honor.

 19                MR. FIERO:       Thank you, Your Honor.

 20          (The hearing was adjourned at 2:50 o'clock p.m.)

 21                                            —o0o—

 22

 23

 24

 25


                                   PALMER REPORTING SERVICES
                   1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page22
                                                                            100
                                                                              of
                                    of23
                                       101
       State of California                      )
                                                )      SS.
       County of San Joaquin                    )




                   I, Susan Palmer, certify that the foregoing is a true

       and correct transcript, to the best of my ability, of the above

       pages, of the digital recording provided to me by the United

       States Bankruptcy Court, Northern District of California, of the

       proceedings taken on the date and time previously stated in the

       above matter.

                   I further certify that I am not a party to nor in any

       way interested in the outcome of this matter.

                   I am a Certified Electronic Reporter and Transcriber

       by the American Association of Electronic Reporters and

       Transcribers, Certificate Nos. CER-124 and CET-124; and also a

       Certified Verbatim Reporter-Master (CVR-M) by the National

       Verbatim Reporters Association, Member ID No. 3418.                          Palmer

       Reporting Services is approved by the Administrative Office of

       the United States Courts to officially prepare transcripts for

       the U.S. District and Bankruptcy Courts.




                                                       Susan Palmer
                                                       Palmer Reporting Services

                                                       Dated May 23, 2019
                                                       (Corrected transcript
                                                        dated May 24, 2019)



                                   PALMER REPORTING SERVICES
                   1948 Diamond Oak Way Manteca, California 95336-9124   (800) 665-6251
Case:
Case: 17-10065
      17-10067 Doc#
               Doc# 441
                    70-2 Filed:
                          Filed:05/27/19
                                 01/13/20 Entered:
                                           Entered:05/27/19
                                                    01/13/2014:38:42
                                                             16:44:44 Page
                                                                       Page23
                                                                            101
                                                                              of
                                    of23
                                       101
